


Exhibit 10.2
DEVELOPMENT MANAGEMENT AGREEMENT
THIS DEVELOPMENT MANAGEMENT Agreement (this “Agreement”), is made as of July 17,
2015 (the “Effective Date”), by and between STREAM REALTY PARTNERS-DFW, L.P., a
Texas limited partnership (“Developer”), and FARMER BROS. CO., a Delaware
corporation (“Tenant”).
RECITALS:
A.    Pursuant to that certain Lease Agreement dated as of the Effective Date by
and between WF-FB NLTX, LLC, a Delaware limited liability company (“Landlord”),
as landlord, and Tenant, as tenant (the “Lease”), Tenant is the lessee of a
tract of land containing 28.132 acres located at the northeast corner of
Interstate 35 and State Highway 114 in the Town of Northlake, Denton County,
Texas, as more particularly described in Exhibit A attached hereto (the
“Property”). Pursuant to the Work Letter attached as Exhibit “D” to the Lease
(the “Work Letter”), Tenant desires to construct a corporate headquarters office
facility, coffee lab, manufacturing facility and distribution center consisting
of approximately 539,448 square feet of improvements, as shall be further
described in the Approved Plans (defined herein) (collectively, the “Project”).
The Lease grants to Tenant an option to purchase the Project (the “Purchase
Option”).
B.    Tenant desires to retain the services of Developer to manage, coordinate,
represent, assist and advise Tenant on matters concerning the pre-development,
development, design, entitlement, infrastructure, site preparation and
construction of the Project, and Developer desires to provide such services, as
more particularly described herein and subject to the terms and conditions of
this Agreement. All duties, services and obligations to be performed by
Developer in furtherance of the foregoing and pursuant to the terms and
conditions of this Agreement (as more particularly described in Section 2) shall
be referred to herein as the “Services”.
AGREEMENT:
NOW THEREFORE, in consideration of the foregoing, of the mutual promises set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:
1.
APPOINTMENT OF DEVELOPMENT MANAGER

1.1.    Appointment. Tenant hereby appoints Developer, and Developer hereby
accepts such appointment, to act as Tenant’s development manager for the Project
and to provide the Services, subject to the terms and conditions of this
Agreement, as an Independent Contractor.
1.2.    Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue until the later of (a) Final Completion of the
Project and (b) payment in full to Developer of the Development Fee, the
Additional Fee and all other fees payable to Developer under this Agreement,
unless sooner terminated in accordance with Section 6 of this Agreement.




--------------------------------------------------------------------------------




1.3.    Status of Transaction as of Effective Date; Early Termination of
Agreement. As of the Effective Date, Tenant and Developer have not agreed upon
(nor have Tenant and the counterparties executed, as applicable) the Approved
Plans, the Approved Project Budget, the Approved Project Schedule, the Scheduled
Completion Date, the Construction Contracts (including the General Contract) or
the Contract Documents (all of the foregoing items being sometimes collectively
referred to herein as the “Project Commencement Items”). The Preliminary Plans,
Preliminary Project Budget and Preliminary Project Contract Schedule and other
references herein to “preliminary” items that, when finally agreed upon, will
become Project Commencement Items are for informational purposes only and are
not binding on Tenant or Developer. Promptly after the full execution and
delivery of this Agreement, Tenant and Developer, each acting reasonably and in
good faith, in consultation with each other and other parties involved in the
design and construction of the Project, shall diligently proceed to finalize and
mutually agree upon the Project Commencement Items. Notwithstanding anything
herein to the contrary, if despite such diligent, reasonable and good faith
efforts on or before January 31, 2016 (the “Outside Date”), (i) Tenant and
Developer have not mutually approved the Project Commencement Items (and all
documents comprising the Project Commencement Items have not been fully executed
by Tenant and the counterparties thereto), (ii) an unconditional building permit
for the construction of the Project has not been issued by the Town of
Northlake, and (iii) Tenant has not given the General Contractor a notice to
proceed to commence work under the General Contract (collectively, the “Project
Commencement Conditions”), then each of Tenant and Developer, if such party has
used diligent, reasonable and good faith efforts to satisfy the Project
Commencement Conditions, shall have the right to terminate this Agreement at any
time after the Outside Date by giving at least five (5) Business Days’ prior
written notice of such termination to the other party. If Tenant or Developer
terminates this Agreement pursuant to this Section 1.3, then the following
provisions shall apply:
1.3.1.    Tenant shall pay the Additional Fee (as defined herein) in full to
Developer within ten (10) days after the date of termination, regardless of
whether such termination was elected by Tenant or Developer; provided, that the
Additional Fee shall not be payable to Developer if the failure of the Project
Commencement Conditions was caused by (a) Developer’s having acted in bad faith
in its efforts to timely satisfy the Project Commencement Conditions, (b)
Developer’s failure to perform the Services or its other obligations in
accordance with the terms of this Agreement, if and to the extent such Services
are capable of being performed prior to the satisfaction of the Project
Commencement Conditions, provided Tenant has sent a notice of default to
Developer under Section 6.2 prior to the Outside Date and such default has not
been cured on or before the earlier of the cure period applicable thereto or the
Outside Date, or (c) Tenant’s abandonment of development of the Project because
it has reasonably determined that the development of the Project is not feasible
due to adverse conditions or circumstances affecting or relating to the
Property.
1.3.2.    Tenant and Developer agree that if this Agreement is terminated by
either party under this Section 1.3 and the Additional Fee is payable to
Developer under Section 1.3.1, the Additional Fee shall be deemed to be
liquidated damages and not a penalty due to the difficulty in determining the
loss suffered by Developer in having agreed the transactions contemplated by
sale of the Property to Landlord, the lease of the Property to

2



--------------------------------------------------------------------------------




Tenant pursuant to the Lease, and the terms of this Agreement. Tenant and
Developer acknowledge that they have read and understand the provisions of the
foregoing liquidated damages provision and agree to be bound by its terms.
1.3.3.    Within ten (10) days after the date of termination, Tenant shall pay
(or reimburse Developer for) any unpaid or unreimbursed Project Costs incurred
by Developer for which Developer is entitled to reimbursement hereunder.
1.3.4.    No Development Fee or other fee shall be payable to Developer.
1.3.5.    Upon such termination and payment of the Additional Fee and Project
Costs to Developer, this Agreement shall terminate, and the parties hereto shall
have no further rights or obligations hereunder except for any rights or
obligations that expressly survive the termination or expiration of this
Agreement.
1.4.    Tenant-Contracted Parties and Improvements. As described below, the
parties currently anticipate that Tenant will enter into a design-build
agreement with EMJ Corporation (“EMJ”) as design-builder of the Project, and
that accordingly, under Developer’s supervision and oversight as set forth
herein, EMJ Corporation will (a) engage the Design Consultants, engineers,
subcontractors, vendors and most others involved in the Project, and (b)
construct the Project. Notwithstanding the foregoing; however: (a) Tenant has
directly engaged Faithful + Gould (“Faithful + Gould”) to act as Tenant’s
owner’s representative with respect to the Project; (b) Tenant has directly
engaged The Haskell Company (“Haskell”) to design, construct and install certain
mechanical, electrical and plumbing improvements and machinery related to
manufacturing and distribution center operations in the manufacturing facility
to be constructed as part of the Project (the “Industrial Design-Build
Improvements”); and (c) Tenant shall have the right to directly engage other
Design Consultants, Contractors, vendors and consultants to perform services in
connection with the Project. As used in this Agreement, “Tenant-Contracted
Parties” means any such Design Consultants, Contractors, vendors and consultants
(i) who are engaged directly by Tenant, including Faithful + Gould and Haskell
but excluding Developer and EMJ, and (ii) whose remuneration or compensation is
not contained in the Preliminary Project Budget or Approved Project Budget, as
applicable. Any services or work provided by any Tenant-Contracted Parties are
referred to herein as the “Tenant-Contracted Work” and any improvements to be
constructed or furniture, fixtures or equipment to be installed by the
Tenant-Contracted Parties (including without limitation the Industrial
Design-Build Improvements) are collectively referred to herein as the
“Tenant-Contracted Improvements/FF&E”).
2.
SERVICES

2.1.    General Requirements of Engagement. Developer’s general responsibility
hereunder as Tenant’s development manager shall be to manage, arrange, supervise
and coordinate the planning, design, entitlement, permitting, development,
construction, and completion of the Project, and to take such actions as Tenant
may reasonably request within the scope of Developer’s responsibilities in this
Agreement. Without limiting the generality of the foregoing, in discharging its
general responsibility hereunder with respect to the development of the Project,
Developer shall perform and discharge the following specific responsibilities,
subject to the terms of this Agreement:

3



--------------------------------------------------------------------------------




2.1.1.    Developer shall use commercially reasonable efforts (i) to cause the
construction of the Project to be prosecuted by the General Contractor
substantially in accordance with the Approved Plans and in compliance with the
Approved Project Schedule and such contractual obligations of Tenant under the
General Contract and the Work Letter, and (ii) to cause the General Contractor
to achieve Final Completion of the Project on or before the Scheduled Completion
Date (subject to Tenant Delays and delays caused by Force Majeure Events) and at
a cost, including the Developer Compensation, not to exceed the total Project
Costs set forth in the Approved Project Budget plus the actual aggregate cost of
change orders permitted by Section 2.7.4 below or otherwise approved by Tenant.
2.1.2.    Developer shall diligently and faithfully perform the Services in
accordance with (a) the terms and conditions of this Agreement, and (b) the
standard of care exercised by highly qualified commercial office and industrial
developers experienced in the development of best in class campus projects of
comparable character, size, scale and complexity as the Project.
2.1.3.    Developer shall comply with all Applicable Legal Requirements required
for the performance of the Services by Developer and shall use commercially
reasonable efforts to cause all Design Consultants and Contractors to comply
with all Applicable Legal Requirements relating to the construction of the
Project. “Applicable Legal Requirements” means all zoning, land use, health,
safety and other laws, ordinances, statutes, codes, orders or regulations of
governmental or quasi-governmental authorities, and all restrictive covenants,
declarations, easements or other private restrictions, applicable or relating to
the Services or the Project.
2.1.4.    Developer shall maintain in good standing all licenses, permits,
approvals, and authorizations required under Applicable Legal Requirements for
Developer’s performance of any of the Services.
2.1.5.    Developer shall provide adequate and experienced personnel to perform
all of the Services, including, without limitation, support staff for
accounting, reporting and administrative services, and make its knowledge,
expertise and resources available to Tenant in connection with the Project.
Developer shall from time to time designate, subject to Tenant’s reasonable
approval, an individual as “Project Manager” having direct responsibility as
Project Manager for the Project. Such Project Manager must have substantial
experience in managing the development and construction of large office and
industrial projects comparable to the Project. The initial Project Manager shall
be Albert Jarrell. Mr. Jarrell may not be voluntarily replaced or reassigned by
Developer during the Term. If Mr. Jarrell’s employment with Developer and its
Affiliates terminates, or if Mr. Jarrell dies or becomes incapacitated, Project
Manager shall immediately (and in no event later than five (5) days thereafter)
provide a qualified replacement Project Manager, subject to the prior written
approval of Tenant, such approval not to be unreasonably withheld, conditioned
or delayed. Such replacement Project Manager, may, but need not be, an employee
of Developer or Affiliate and may instead be engaged by Developer as a
consultant or independent contractor.

4



--------------------------------------------------------------------------------




2.1.6.    Other than the Tenant-Contracted Improvements/FF&E, Developer shall
supervise the design and construction of the Project, including all buildings
constructed as a part of the Project and all off-site improvements and on-site
common area improvements, such as site preparation and grading, above-ground and
underground utility systems, parking lots, surface improvements, lighting,
roads, and landscaping, in each case substantially in accordance with the
Approved Plans. Tenant shall be solely responsible for supervising the design
and construction of the Tenant-Contracted Improvements/FF&E; provided, however,
Developer will work with Tenant, the Tenant-Contracted Contractors and their and
representatives, including, without limitation, to facilitate the incorporation
and timely completion of the Tenant-Contracted Improvements/FF&E into the
Project. Tenant must timely identify and inform Developer of all modifications
to the shell building required by any Tenant-Contracted Improvements/FF&E.
Subject to the foregoing, Developer shall be responsible for all coordination
efforts concerning design or construction whereby any instruments of service,
reports or actual construction work performed by or on behalf of Tenant through
any consultant, designer or contractor retained and supervised directly by it
are coordinated with the instruments of service, reports or actual design or
construction work performed through any consultant, designer or contractor
supervised by Developer.
2.1.7.    Developer shall ensure that all work (if any) contracted for by
Developer for the design and construction of the Project shall be at arms’
length market rates and in accordance with this Agreement. Developer will secure
and credit to the Tenant, and not receive or retain for itself, all discounts,
rebates or commissions obtainable with respect to purchases, service contracts
and other transactions regarding the Project.
2.1.8.    Developer shall assist Tenant in selecting and retaining the
professional services of, and coordinating the services and reports of,
surveyors, environmental consultants, geotechnical consultants, civil
engineering consulting consultants, other special consultants and testing
laboratories.
2.1.9.    In the event of a default by a Design Consultant, Contractor or other
party providing services in connection with acquisition, design or construction
the Property or the Project, Developer shall assist Tenant in connection with
the enforcement of applicable warranty and contract rights, including, as
necessary, providing information and testimony as requested by Tenant regarding
document negotiations, field meetings, project administration and other Project
matters, with any actual out of pocket costs incurred in connection therewith to
be borne by Tenant.
2.1.10.    Notwithstanding anything herein to the contrary, (i) Developer’s
responsibilities under this Agreement with respect to the Services consist
solely of advising and consulting with Tenant in connection with certain matters
pertaining to the work for the Project, and monitoring and coordinating the
activities of the design and engineering professionals, contractors and other
third parties on behalf of Tenant, and (ii) Developer is not itself preparing
any design or engineering plans or specifications or performing any of the
construction or furnishing any of the materials required for the construction of
the Project; and accordingly, if and to the extent Developer performs the
Services in accordance with

5



--------------------------------------------------------------------------------




this Agreement, Developer shall not be liable for the professional services
rendered, plans, designs or specifications provided, construction work
performed, or materials furnished in connection with the construction of the
Project.
2.1.11.    Notwithstanding anything herein to the contrary, Developer shall not
be required to provide any Services other than coordination pursuant to Section
2.1.6 with respect to any Tenant-Contracted Improvements/FF&E or the design,
construction or installation thereof.
2.2.    Project Design.
2.2.1.    Design Consultants. Gensler will be the architect for the finish-out
of the corporate headquarters office space and RGA Architects will be the
architect for remainder of the Project other than the Tenant-Contracted
Improvements/FF&E. Gensler and RGA Architects are sometimes collectively
referred to as the “Architects”. Haskell will be the architect (under a
design-build agreement) for the Industrial Design-Build Improvements. Developer
shall coordinate and supervise the work of the Architects and any and all other
design consultants of the Project other than any Tenant-Contracted Parties as
necessary for the completion of the Project, including, without limitation,
other architects, engineers, designers, landscape architects, Office FF&E
consultants, interior decorators, etc. (each, including Architect but excluding
Interiors Architect, “Design Consultant”, and collectively, including Architect
but excluding Interiors Architect, “Design Consultants”). Developer will consult
with Tenant and Tenant’s counsel in Tenant’s negotiation of the engagement of
Design Consultants to provide review solely from a development and construction
management perspective but will not provide legal assistance or advice to Tenant
in connection with such negotiations or otherwise, and any contracts to be
entered into with Design Consultants (“Design Contracts”) shall be subject to
Tenant’s approval in its sole discretion and shall be entered into by Tenant.
Alternatively, one or more of the Design Consultants may be engaged by the
General Contractor if the General Contract is a design-build agreement as
provided herein. Developer shall use commercially reasonable efforts to advise
Tenant on an ongoing basis regarding the necessity for additional Design
Consultants, or regarding necessary or advisable amendments, terminations and/or
other modifications to existing agreements with Design Consultants.
2.2.2.    Preliminary Plans. Attached hereto as Exhibit B are preliminary plans
for the Project, including the Tenant-Contracted Improvements/FF&E (the
“Preliminary Plans”). The Preliminary Plans reflect the best information
available to, and the current intentions of, Tenant and Developer with respect
to the design of the Project as of the Effective Date.
2.2.3.    Approved Plans. Developer shall coordinate with the Architect the
preparation of final architectural and construction plans for the Project (other
than for the Tenant-Contracted Improvements/FF&E), including, without
limitation, all design related elements to be incorporated into the Project,
which will be made available to Tenant for its review and approval (and which
shall not be deemed approved unless and until Tenant has approved the same in
writing) (such approved plans, the “Approved Plans”).

6



--------------------------------------------------------------------------------




Notwithstanding anything herein to the contrary, the Approved Plans shall not
include the Tenant-Contracted Improvements/FF&E. Developer shall consult with
Tenant from time to time regarding necessary or advisable alterations,
additions, deductions or other changes to the Approved Plans, and if approved by
Tenant, shall coordinate the preparation of any such revisions to the Approved
Plans. The initial Approved Plans and any modification thereto shall be subject
to Tenant’s prior written approval in its sole discretion. The Approved Project
Budget shall not be updated or amended except as permitted in Section 2.7.4
herein. The Approved Project Schedule shall not be updated or amended except as
permitted in Section 2.6.3 herein to reflect Force Majeure Events or Tenant
Delays.
2.3.    Entitlements. Developer shall timely submit all necessary plans,
applications and other materials required by governmental authorities for review
and approval, if any. Developer shall use commercially reasonable efforts to
obtain all necessary entitlements, permits and approvals for the development of
the Project in accordance with the Approved Plans from any governmental agencies
having jurisdiction over the Project, including, without limitation, any
agency’s approvals with respect to the plans for zoning, civil engineering,
architectural, mechanical, electrical and plumbing systems and building permits
for construction of the Project (collectively, “Entitlements”). Developer shall
coordinate and review all Entitlement requirements and procurement with Design
Consultants and Contractors.
2.3.1.    Meetings. Developer shall provide Tenant with at least five (5)
Business Days’ notice (or, to the extent such prior notice cannot be practicably
given, then Developer shall provide Tenant with as much advance notice as is
practicable) of any meetings with governmental agencies. Developer shall use
commercially reasonable efforts to schedule all meetings and discussions with
governmental agencies regarding material matters affecting Entitlements for the
Project in a manner that a representative of Tenant may participate in such
meetings.
2.3.2.    Compliance. Developer shall use commercially reasonable efforts to
facilitate timely compliance and satisfaction of all Entitlement conditions and
to cause all such conditions and requirements to be incorporated into the
Project contracts as necessary and to the Tenant’s reasonable satisfaction.
2.3.3.    Authority. Notwithstanding anything to the contrary in this Agreement,
Developer shall not execute or otherwise agree to bind the Property with respect
to any Entitlements or any exactions imposed by governmental agencies in
connection with such Entitlement unless approved by Tenant in writing. Nothing
herein shall preclude Tenant from future delegations of authority or
responsibility, provided that any such delegation must be in writing and signed
by Tenant to be effective.
2.3.4.    Environmental Remediation. Developer shall make recommendations to
Tenant regarding the retention of environmental consultants and other
professionals for the purposes of investigating and monitoring any environmental
matters concerning the Property and effectuating any environmental remediation
required by Applicable Legal Requirement or by Tenant. In connection with any
environmental remediation approved by Tenant, Developer shall coordinate,
oversee and monitor all environmental remediation work

7



--------------------------------------------------------------------------------




(including, without limitation, any work regarding soils and/or storage tanks)
conducted at the Property. Developer is not an expert with respect to the
detection, control, handling, removal or supervision of activities related to
“Hazardous Substances” (as defined by any Applicable Legal Requirements). In no
event will Developer make an independent determination as to the presence or
absence of Hazardous Substances, or whether the Property is in violation or
compliance with any Applicable Legal Requirements. Developer shall have no
responsibilities with respect to such Hazardous Substances other than to
cooperate in Tenant’s (or its contractors’ or agent’s) efforts in evaluating and
implementing any environmental remediation work approved by Tenant and/or claims
against third parties with respect to environmental matters.
2.4.    Engagement of General Contractor and other Contractors.
2.4.1.    Construction Contracts. Developer consult with and assist Tenant
regarding Tenant’s entry into an agreement or agreements for the construction of
the Project (other than for the Tenant-Contracted Improvements/FF&E) (each, a
“General Contract”) with EMJ as a general contractor (“General Contractor”),
provided that the entry into such General Contracts shall be subject to the
prior written consent of Tenant, and no changes to the General Contract shall be
permitted without Tenant’s prior written consent. At the election of Tenant, the
General Contract may be a design-build agreement whereby the General Contactor
engages one or more of the Design Consultants and enters into the Design
Contracts. The General Contractor and any other contractors engaged by Tenant to
provide materials, supplies and/or services with respect to the construction of
the Project, as, for example, contracts with franchise utility companies for the
relocation or construction of utilities, are sometimes herein individually
referred to as “Contractor” and collectively referred to as “Contractors”. Any
contracts or agreements between Tenant and any Contractors with respect to the
Project are collectively referred to herein as the “Construction Contracts”.
Developer will consult with Tenant and Tenant’s counsel in Tenant’s negotiation
of the engagement of the Contractors to provide review solely from a development
and construction management perspective but will not provide legal assistance or
advice to Tenant in connection with such negotiations or otherwise. For the
avoidance of doubt, the contract or contracts for the Tenant-Contracted
Improvements/FF&E shall not be deemed “Construction Contracts” and the
contractors thereunder shall not be deemed “Contractors”.
2.4.2.    Contract Requirements. The Construction Contracts shall be subject to
Tenant’s prior written approval and shall be entered into by Tenant.
2.4.3.    Bids. Developer shall coordinate the preparation of bid documents and
Construction Contract documents (from a construction/development perspective but
not a legal perspective) (which documents shall be on the applicable AIA form
unless otherwise required by Tenant) for the Project by consulting with Tenant
and Design Consultants regarding drawings and specifications as they are being
prepared, and recommending alternative solutions whenever Developer believes
that design details may affect construction feasibility, cost or schedules.

8



--------------------------------------------------------------------------------




2.4.4.    Contract Documents. The contracts that establish the rights and
obligations of the parties engaged in design or construction of the Project,
including without limitation, the Approved Plans, the Design Contracts and
Construction Contracts (including any addenda, general conditions or
certifications thereto), all written amendments (e.g., change orders), work
change directives and field orders pursuant to the Construction Contracts, and
the Design Consultants’ written interpretations and clarifications issued on or
after the date of the Construction Contracts, are sometimes collectively
referred to herein as the “Contract Documents”. Any Contract Document (other
than the Approved Plans) shall be on the applicable AIA form unless otherwise
required by Tenant and shall be entered into by Tenant.
2.5.    Project Budget.
2.5.1.    Preliminary Project Budget. Attached hereto as Exhibit C is a
preliminary budget for Landlord’s cost to acquire the Property, all
pre-development costs and all costs to be incurred in the construction of the
Project (the “Preliminary Project Budget”). The Preliminary Project Budget
reflects the best information available to, and the current intentions of,
Tenant and Developer with respect to the costs and expenses expected to be
incurred to acquire the Property and develop the Project as of the dates
thereof.
2.5.2.    Approved Project Budget. Developer shall prepare, together with and
for approval by Tenant, and in consultation with Architect, Design Consultants,
and General Contractor, the overall budget for Landlord’s cost to acquire the
Property, all pre-development costs incurred as of the Effective Date and to be
incurred prior to commencement of construction, and all costs to be incurred in
the construction of the Project (including, without limitation, the cost of
construction, equipment, design fees, project management fees, and any and all
other hard costs, soft costs and other expenses associated with the construction
and development of the Project) (collectively, “Project Costs”), which budget
shall be consistent with the Approved Plans (the “Approved Project Budget”).
Developer may, without Tenant’s consent, (i) reallocate up to ten percent (10%)
of any line item of Development Costs in the Approved Project Budget if
Developer believes that actual or anticipated savings in such line item should
allocated to other line items constituting Development Costs in the Approved
Project Budget, and (ii) use up to ten percent (10%) of the funds in the
contingency line item for the payment of Development Costs in the Approved
Project Budget; provided, Developer will describe such reallocation or use in
reasonable detail in the next Monthly Report. Tenant’s written consent will be
required for other line item reallocations or uses of the contingency line item,
however, such consent, will not unreasonably withheld, conditioned or delayed.
If Tenant does not give consent to any line item reallocation or use of the
contingency line item Tenant must explain the reasons therefor in reasonable
detail and suggest an alternative way to fund, reduce or avoid the expense that
Developer has proposed to fund by such reallocation or use. The Parties
acknowledge that Developer’s compensation for Services under this Agreement is
dependent on the amount of the Approved Project Budget. Accordingly, Developer
and Tenant acknowledge and agree that the Approved Project Budget shall not be
updated, amended, or otherwise increased except as permitted in this Section
2.5.2 or in Section 2.7.4. On the Effective Date, Tenant shall reimburse
Developer for any Project Costs that have not previously been

9



--------------------------------------------------------------------------------




reimbursed to Developer by Tenant pursuant to that certain letter agreement
dated April 10, 2015 between Developer and Tenant. Notwithstanding anything to
the contrary in Section 12.1, requests for consents or approvals, and any
resulting consents or approvals granted, under this Section 2.5.2 may be given
and received by email without any obligation to send such request, consent or
approval by any other method of delivery.
2.5.3.    Development Costs. As set forth in Sections 2.7.5 and Section 4.1
below Developer’s obligation to fund Development Cost Overruns and the
calculation of the Development Fee are based on Development Costs rather than
Project Costs. “Development Costs” means all Project Costs other than: (a) any
costs or expenses of Landlord’s or Tenant’s acquiring the Property (including,
without limitation, the purchase price, closing costs, taxes, fees, or other
similar transactional expenses); (b) any costs or expenses incurred in
connection with the Tenant-Contracted Improvements/FF&E; (c) all costs or
expenses of financing or leasing the Property, the Project or any portion
thereof (including, without limitation, debt service, rent, closing costs,
taxes, fees, or other similar transactional expenses); (d) any amounts
designated in any Approved Project Budget for contingencies unless and until
such amounts are actually applied to Project Costs; (e) the Developer
Compensation or Developer’s overhead; and (f) any operating revenues, operating
expenses or cash flow shortfalls.
2.6.    Project Contract Schedule.
2.6.1.    Preliminary Project Contract Schedule. Attached hereto as Exhibit D is
a preliminary schedule for the acquisition of the Property and construction of
the Project (the “Preliminary Project Contract Schedule”). The Preliminary
Project Contract Schedule reflects the best information available to, and the
current intentions of, Tenant and Developer with respect to the timeline
expected in connection with the acquisition of the Property and development of
the Project as of the Effective Date.
2.6.2.    Approved Project Schedule. Developer, in consultation with the General
Contractor and Design Consultants, shall prepare for Tenant’s approval a
schedule for the preconstruction and construction phases of the Project (the
“Approved Project Schedule”) that integrates the services of Contractors, Design
Consultants and other third parties for the preparation of all design documents,
the processing of all Entitlements and other governmental approvals,
environmental remediation activities, the pre-purchasing of materials and
equipment, the commencement of construction, and the attainment of designated
milestones by the appropriate contractors and for the Project in general,
including, without limitation, (a) the commencement of material grading and
other site work on the Property in accordance with Entitlements and Approved
Plans for the Project (the “Construction Commencement Date”), (b) the filing of
the final plat of the Property and obtaining all permits necessary for
construction of the Project; (c) the occurrence of Substantial Completion; and
(d) the occurrence of Final Completion (the “Scheduled Completion Date”).
Notwithstanding the foregoing or anything else herein to the contrary, all
milestones included in the Approved Project Schedule (i) shall only be
reasonable estimates of certain stages and components of the construction
process, and (ii) shall not

10



--------------------------------------------------------------------------------




create any obligation on, or otherwise be binding upon, Developer or cause
Developer to be in default under this Agreement if any milestone does not occur
on the applicable specified date; provided, that the failure of Final Completion
of the Project to occur not later than the Scheduled Completion Date may cause
Developer to incur delay damages as provided in Section 2.7.17. Upon approval by
Tenant and Developer, the Approved Project Schedule shall be signed titled as
such, and shall be signed and dated by Tenant and Developer. No other schedule
published by or on behalf of Developer shall be titled “Approved Project
Schedule” unless it is a contractual update, agreed to in writing and signed and
dated by both Tenant and Developer.
2.6.3.    Modification of the Approved Project Schedule. The Parties acknowledge
that a portion of Developer’s compensation under this Agreement is dependent on
Developer’s causing the Final Completion of the Project prior to the Scheduled
Completion Date. Accordingly, Developer shall not amend the Approved Project
Schedule except to reflect Force Majeure Events and Tenant Delays. In the event
that any portion of the preconstruction or construction phases of the Project
are delayed for reason other than Force Majeure Events and Tenant Delays,
Developer shall prepare, in consultation with the Contractors, and circulate to
Tenant and the Contractors, a project schedule indicating the anticipated date
on which the material milestones are estimated to occur, in order to provide
Tenant with an accurate account of the actual progress and anticipated
completion of the Project; however, Tenant’s approval or acceptance of such
modified schedule shall in no manner affect or amend the Approved Project
Schedule or the date of the Scheduled Completion Date unless Tenant otherwise
agrees in writing or unless a Force Majeure Event or Tenant Delay occurs.
(a)    “Tenant Delay” means any delay in achieving Final Completion or otherwise
in the Approved Project Schedule if and to the extent such delay is caused by:
(i)    Tenant’s (A) failure to respond to any written request by Developer for
an approval or decision by Tenant under this Agreement that is not made or given
by Tenant within five (5) Business Days after such written request (together
with reasonable supporting information or materials adequate to enable Tenant to
make an informed decision) is provided by Developer to Tenant, or (B) failure to
make a representative available for a meeting or call as may be required or
scheduled under this Agreement or otherwise necessary in connection with the
preparation or completion of any Contract Documents, or in connection with the
performance of the work thereunder, within three (3) Business Days after written
request therefor;
(ii)    a change order initiated by the Tenant under Section 2.7.4(d) or any
other Change Order requested, initiated or approved by Tenant (but only if
Developer advised Tenant in writing that such change order, if so requested,
initiated or approved by Tenant, will cause a Tenant Delay);

11



--------------------------------------------------------------------------------




(iii)    any amendment or modification to any Contract Document by Tenant, or
any modification or waiver of, or consent to any delay in, the performance by
any counterparty under any Contract Document or any deadline under such Contract
Document;
(iv)    any default by Tenant under this Agreement, including without limitation
Tenant’s failure to timely provide funds to pay when due all obligations of
Tenant in connection with the construction and development of the Project,
including all obligations of Tenant to Developer under this Agreement;
(v)    the failure of Tenant to obtain the approval of Landlord for any matter
required to be approved by Landlord pursuant to the Lease or Work Letter within
five (5) Business Days after Developer’s written request therefor and provision
of supporting information or materials to Tenant that are adequate to enable
Landlord to make an informed decision;
(vi)    the failure of Landlord to approve any matter required to be approved by
Landlord pursuant to the Lease or Work Letter within five (5) Business Days
after Developer’s written request therefor and provision of supporting
information or materials to Tenant that are adequate to enable Landlord to make
an informed decision, or the failure of Landlord to execute, acknowledge and
deliver any document, as the fee owner of the Property, required for the
construction and development of the Project contemplated by this Agreement,
within five (5) Business Days after written request therefor and provision of
supporting information or materials to Tenant that are adequate to enable
Landlord to make an informed decision, as, for example and not by way of
limitation, the plat of the Property, utility easements and documents required
by governmental authorities;
(vii)    any amendment to the Lease or Work Letter that was not requested or
approved by Developer;
(viii)    any act or omission by Tenant, Tenant’s agents, employees,
contractors, subcontractors, representatives, consultants or independent
contractors, including, without limitation, any Tenant-Contracted Parties
involved in the design, construction or installation of the Tenant-Contracted
Improvements/FF&E; or
(ix)    the design, construction of the Tenant-Contracted Improvements/FF&E
(including, without limitation, the timely incorporation of the
Tenant-Contracted Improvements/FF&E into the Project).
Notwithstanding anything to the contrary in Section 12.1, requests for consents
or approvals, and any resulting consents or approvals granted, under

12



--------------------------------------------------------------------------------




this Section 2.6.3(a) may be given and received by email without any obligation
to send such request, consent or approval by any other method of delivery.
Notwithstanding the foregoing, no act or omission that would otherwise
constitute an Tenant Delay will be considered an Tenant Delay unless notice of
the delay is given by Developer to Tenant within ten (10) days after Developer
first becomes aware of the delay caused by the applicable event.
(b)    “Force Majeure Event” means any of the following: strike, lockout, fire
or other casualty, material or labor shortage, inclement weather (beyond weather
days included in the Approved Project Schedule) and the consequences thereof,
condemnation, riots, insurrections, acts of terrorism, war, civil disturbances,
revolts, insurrections, acts of God or other events beyond the reasonable
control of Developer or General Contractor; provided that Developer shall
deliver to Tenant written notice of the occurrence of the applicable event
within ten (10) days after Developer first becomes aware of the delay caused by
the applicable event.
2.7.    Construction.
2.7.1.    Construction Management. Upon Developer’s obtaining the Entitlements
and Tenant’s approval of the Approved Plans, the Construction Contracts, the
Approved Project Budget and the Approved Project Schedule, Developer shall use
commercially reasonable efforts to cause the Contractors to prosecute the
construction of the Project pursuant to the Construction Contracts in accordance
with the Entitlements, substantially in accordance with the Approved Plans, the
Approved Project Budget, the Approved Project Schedule (subject to Tenant Delays
and delays caused by Force Majeure Events), the Contract Documents, the Work
Letter and Applicable Legal Requirements. Without limiting the foregoing
Developer shall coordinate and manage construction administration procedures,
including, without limitation meetings, inspections, preparation of reports and
applications for payment.
2.7.2.    Coordination.
(a)    Developer shall provide administrative, management and related services
as required to supervise and coordinate work of each Design Consultant and
Contractor to complete the Project substantially in accordance with the Approved
Plans and in accordance with the Entitlements, the Approved Project Budget, the
Approved Project Schedule, the Contract Documents, Work Letter and Applicable
Legal Requirements. Developer shall use commercially reasonable efforts to
obtain for the Tenant performance required from each Design Consultant and
Contractor pursuant to the applicable Contract Documents, but Developer shall
not be required to commence any legal or other enforcement action. When
requirements of the Contract Documents are not being fulfilled by any Contractor
or Design Consultant, Developer shall consult with Tenant regarding possible
courses of action to be taken by Tenant. Developer shall at all times cooperate
with all advisors, consultants and

13



--------------------------------------------------------------------------------




other persons engaged by Tenant in connection with the Property and/or the
Project, including, without limitation, Faithful + Gould.
(b)    Developer shall develop and implement a centralized reporting system so
that communication among Contractors and General Contractor, and between Tenant,
Landlord, any lender and General Contractor is monitored by Developer, including
the distribution of the Approved Plans, shop drawings, requested and approved
change orders, field changes and other Project documents generated by Design
Consultants or Contractors, and shall at all times monitor and confirm that a
current and complete set of documents related to the construction of the Project
is maintained by Developer.
(c)    Developer shall schedule and conduct weekly preconstruction and
construction progress meetings with appropriate Contractors and Developer, as
Tenant’s representative, to discuss procedures, progress, problems, and
scheduling; and prepare and distribute, or cause to be prepared and distributed,
to Tenant and Contractors notes of each such meeting describing all matters
discussed, decisions reached, and tasks assigned (it being understood and agreed
that Developer shall provide advance notice of such meeting(s) to the Tenant
(and, if required by Landlord or any lender, to Landlord and such lender and/or
their consultants) and permit Tenant or a representative of the Tenant (and, if
applicable, Landlord or any lender) to attend such meeting(s)).
(d)    Developer shall coordinate the receipt of certificates of completion or
the applicable equivalent for the Project, and receipt of final copies of the
Entitlements.
2.7.3.    Monitoring. Developer shall schedule and conduct preconstruction,
construction and progress meetings to discuss such matters as procedures,
progress, problems and scheduling. Developer shall provide regular monitoring of
the Construction Contracts and the progress thereunder relative to the Approved
Project Budget and the Approved Project Schedule, and provide the Monthly
Report, and any other monitoring and/or reports reasonably required by Landlord
or any lender. Developer shall use commercially reasonable efforts to monitor
the work of each Contractor to confirm the work is being performed in accordance
with the requirements of the Construction Contracts and other Contract
Documents. Developer shall keep Tenant reasonably informed of the status of the
Project and any material deviation by any Design Consultant and/or Contractor in
the performance of such Design Consultant’s or Contractor’s work from the
Approved Project Schedule, the applicable Contract Documents and/or Applicable
Legal Requirements, and make recommendations to Tenant with respect to possible
alternative courses of action if any Design Consultant or Contractor fails to
perform such Design Consultant’s or Contractor’s work in accordance with the
Approved Project Schedule. Further, Developer shall request that the Design
Consultants, General Contractor and other Contractors perform the inspections
and testing required by the Tenant if permitted by the Contract Documents. If
Developer reasonably suspects or discovers the existence of any construction
defects or

14



--------------------------------------------------------------------------------




any Contractor’s failure to comply with the applicable Contract Documents,
Developer promptly notify Tenant in writing. If requested by Tenant, or if the
Tenant suspects that a construction defect exists or that a Contractor has
failed to comply with the applicable Contract Documents, Developer shall
coordinate special testing of such defective and/or noncompliant work (whether
or not such work at that time is fabricated, installed or completed) and assist
Tenant in causing such defects and/or noncompliance to be corrected by the
applicable Contractor. Subject to review by Architect or Tenant, Developer shall
recommend that Tenant reject work that the Architect tells Developer, or that
Developer otherwise knows or suspects, does not conform to the requirements of
the Construction Contracts or the Contract Documents.
2.7.4.    Change Orders. Developer shall not amend the Approved Plans or utilize
a change order except upon the terms and conditions set forth in this Section
2.7.4. Except for Minor Field Changes and Code Compliance Changes (each as
defined below), if Developer desires to amend or modify the Approved Plans or
utilize a change order, Developer shall provide ten (10) Business Days’ prior
written notice to Tenant (each, a “Change Notice”). The Change Notice shall
specify the proposed change to the Approved Plans, the amount of any cost
increases or cost decreases in connection with such proposed change and other
relevant information to permit Tenant to evaluate the proposed amendment,
modification or change order and the actual or potential effect upon the
Project. Tenant, in its sole discretion, may approve of any proposed amendment,
modification or change order set forth in the Change Notice, by providing
Developer with written notice of such approval within ten (10) Business Days
after Tenant’s receipt of such Change Notice (the “Approval Notice”).
Notwithstanding anything herein to the contrary, Developer may make Minor Field
Changes and Code Compliance Changes in the Approved Plans without the consent of
Tenant.
(a)     As used herein, the term “Minor Field Changes” means any changes to the
Approved Plans which satisfy all of the following conditions and requirements:
(i) the change shall not involve any substitution or elimination of materials;
or if it does involve material substitution, the substituted materials are of
equal or superior quality, durability and appearance to the materials which are
being replaced, and the substitution shall not materially change the appearance
or use of the Project; (ii) the change shall not diminish the value or utility
of the Project or the mechanical, structural or architectural integrity thereof;
and (iii) the change shall not require any change or modification to or
amendment of the building permits issued by the applicable governmental
authority for construction of the Project.
(b)    “Code Compliance Changes” means any changes in the Approved Plans which
are required by any governmental agency in connection with its review and
inspection process and which also comply with the requirements set forth in
clauses (i), (ii) and (iii) of Section 2.7.4(b) above with respect to Minor
Field Changes.

15



--------------------------------------------------------------------------------




(c)    Notwithstanding anything to the contrary contained in this Section 2.7.4,
in no event may Developer amend the Approved Plans or utilize change orders in
any manner which (i) would modify, change or otherwise alter the foundations of
the Project, (ii) does not meet or exceed the requirements set forth in the
Approved Plans, (iii) would affect or change the aesthetics of the Property or
design of the Project (other than in a de minimis fashion), (iv) would delay the
Final Completion of Project by more than five (5) days beyond the time set forth
in the Approved Project Schedule, (v) does not comply with all Applicable Legal
Requirements, and/or (vi) would require the consent of any Landlord or any
lender. Developer shall enter into any change order which Tenant may request in
writing so long as such change order is reasonably acceptable to Developer.
(d)    Any increased costs attributable to a change order requested by Tenant
and any change order requested by Developer if Tenant’s approval of such change
order expressly states that such change order increases the Approved Project
Budget, shall increase the Approved Project Budget on a dollar-for-dollar basis.
Minor Field Changes and Code Compliance Changes shall not increase the Approved
Project Budget unless Tenant otherwise approves in writing.
2.7.5.    Development Cost Overruns. If as of Final Completion, Development
Costs have been paid in excess of the total amount of the Approved Project
Budget, excluding excess Development Costs caused by Force Majeure Events and/or
any of the events listed in the definition of “Tenant Delay” in Section 2.6.3(a)
(collectively, “Development Cost Overruns”), then, subject to the limitation on
liability set forth in Section 2.7.18, Developer shall be responsible for
payment of an amount equal to the excess, if any, of (a) the amount of such
Development Cost Overruns, over (b) any amounts that are either paid by
Contractors to Tenant as a result of such Development Cost Overruns or are given
by such Contractors as a credit to Tenant against amounts that would otherwise
be owed by Tenant to such Contractors as a result of such Development Cost
Overruns. Developer will be subrogated to the rights of Tenant under each
Construction Contract if and to the extent Developer is required to pay any
amounts under this Section 2.7.5 and pursuant to the terms of such Construction
Contract the Contractor is obligated to pay or provide a credit to Tenant for
such amount. Tenant shall not amend any Construction Contract to reduce, modify
or delete (nor shall Tenant waive) any obligation of the Contractor thereunder
to pay or provide a credit to Tenant for such amount or if such amendment would
otherwise prejudice or adversely affect Developer’s right of subrogation under
this Section 2.7.5.
2.7.6.    Applications for Payment.
(a)    Developer shall receive and prescreen all invoices and payment request
applications submitted by Contractors, consultants and others, and obtain (or
monitor the obtaining of) all appropriate lien waivers from Contractors and all
other providers of goods or services who could be entitled to assert a lien
against the Project. Developer shall perform or arrange for performance of all
inspections necessary to verify that the work covered by such billings has been
performed.

16



--------------------------------------------------------------------------------




(b)    Using formats and procedures established by the Tenant, Landlord and/or
any lender, Developer shall submit to the Tenant, Landlord and any lender not
more than once monthly (unless sooner required by Landlord or any lender), draw
requests containing all information reasonably required by Tenant, Landlord
and/or any lender (“Draw Requests”), and accompanied by a written recommendation
from Developer for each payment requested, certifying, to Developer’s knowledge,
the performance of the work, the appropriateness of Contractor’s payment request
and the receipt of all necessary lien waivers.
(c)    Developer shall maintain and update a job cost system to record the
expenses of the Project in accordance with standard industry practices for the
same. Developer shall cause the payment of (or, if Developer is not permitted to
cause the same to be paid pursuant to the terms hereof, Developer shall alert
the Tenant to the required payment of) all amounts properly due to Design
Consultants and Contractors in accordance with such respective parties’ contract
in a timely fashion. In addition to any monthly or other periodic reporting
required pursuant to this Agreement, Developer shall provide any additional
information regarding disbursement records, invoices, bills and such other
supporting documentation as Tenant may reasonably request.
2.7.7.    Inspections upon Completion. Developer shall inspect or cause the
inspection of the Project after the completion of construction through the
period of all applicable warranties from the General Contractor, and provide
services in connection with evaluating potential warranty claims. Developer’s
obligations under this Section 2.7.7 shall survive the Term.
2.7.8.    Project Close-Out. Prior to Final Completion, Developer shall oversee
and assist with the final close-out of all project documentation as required to
achieve Final Completion in accordance with Section 2.7.12 hereof, including
reviewing the appropriateness of all payments made under any Construction
Contract. Developer’s obligations under this Section 2.7.8 shall survive the
Term.
2.7.9.    Plan Ambiguities. Developer shall consult with Architect, any Design
Consultants and Tenant if any Contractor requests interpretations of the meaning
and intent of the drawings and specifications, and assist in the resolution of
questions that may arise. In collaboration with the Design Consultants,
Developer shall recommend procedures for expediting the processing and approval
of shop drawings, product data, samples and other submittals from Contractors.
2.7.10.    Correspondence. Developer shall promptly respond to any questions
received in writing (which may include e-mail) from the Tenant regarding the
Project work and/or the progress of construction, construction methods and
related matters in connection with the Project.
2.7.11.    Storage; Start-up. Developer shall exercise commercially reasonable
efforts to cause Contractors to conform to the terms of the applicable
Construction Contract

17



--------------------------------------------------------------------------------




regarding the delivery and storage, protection and security for purchased
materials related to the construction of the building improvements, systems and
equipment which are a part of the Project, until such items are incorporated
into the Project. Developer shall monitor Contractors’ checkout of utilities,
operational systems and equipment for readiness and Contractors’ initial
start-up and testing of such utilities, systems and equipment.
2.7.12.    Completion.
(a)    Substantial Completion and Punch List. Developer shall assist Architect
and Tenant in conducting inspections and determining when the Project or a
designated portion thereof is substantially complete. Developer shall prepare or
cause to be prepared with the assistance of Architect and Tenant a list of minor
incomplete or unsatisfactory items and a schedule for their completion (the
“Punch List”). As used in this Agreement, “Substantial Completion” shall mean,
and the Project shall be considered to be “Substantially Complete”, when: (i)
the Project has been substantially completed in accordance with the Approved
Plans; (ii) the Architect has issued a certificate of Substantial Completion in
the form of AIA Form G704; (iii) the Punch List has been prepared and approved
by Developer, Tenant and General Contractor, which approval shall not be
unreasonably withheld, conditioned or delayed; (iii) all building and related
permits, to the extent applicable, have been obtained in accordance with the
Approved Plans and Applicable Legal Requirements; and (iv) a temporary or
permanent certificate of occupancy has been issued by the Town of Northlake or
other applicable governmental entity permitting Tenant to occupy Project (other
than the Tenant-Contracted Improvements).
(b)    Completion of Punch List Items. To the extent applicable, after Architect
certifies the date of Substantial Completion of the work, Developer shall
coordinate the correction and completion of all remaining uncompleted work,
including without limitation the work items specified in the Punch List.
Developer shall prepare or cause to be prepared for Architect and Tenant a
summary of the status of the Punch List items to be performed by each
Contractor, listing changes in the Punch List attached to the previously issued
certificate of Substantial Completion and recommending the time frame within
which Contractor shall complete uncompleted items on the Punch List.
(c)    Final Completion. Following Architect’s issuance of a certificate of
Substantial Completion for the Project or designated portion thereof and receipt
of notification from the General Contractor that all Punch List items are
complete, Developer shall evaluate the completion of the work of Contractor,
including all items on the Punch List, and make recommendations to Architect
and/or Tenant when work is ready for final inspection to determine whether Final
Completion has occurred. As used in this Agreement, “Final Completion” shall
mean, and the Project shall be considered to have achieved Final Completion,
when: (i) Substantial Completion shall have occurred and all items on the Punch
List have been completed, free of any mechanic’s or similar liens and to the
sole satisfaction of Tenant all in

18



--------------------------------------------------------------------------------




compliance with the requirements of this Agreement, the Contract Documents and
Applicable Legal Requirements (excluding any mechanic’s or similar liens
relating to the design or construction of the Tenant-Contracted
Improvements/FF&E); (ii) all project close-out documentation required under this
Agreement, the Design Contracts, the Construction Contracts, the Work Letter and
any applicable loan documents, including, without limitation, final lien
waivers, have been delivered to Tenant and approved by the Tenant, which
approval shall not be unreasonably withheld, conditioned or delayed; and (iii)
General Contractor’s and all other Contractors’ obligations have been completed
to such an extent that a proper notice of completion may be filed with the
appropriate governmental authority, if applicable.
2.7.13.    Construction Documentation. Tenant shall negotiate, prepare and
execute all Construction Contracts required for construction of the Project
through Final Completion.
2.7.14.    [Intentionally deleted.]
2.7.15.    Guaranties and Warranties. As provided in Section 2.7.7, Developer
shall assist Tenant in connection with the enforcement of applicable guarantees
and warranties under the Contract Documents without payment of additional
Developer Compensation. Developer shall not take any action or done anything
which could limit the enforceability of such guarantees and warranties. This
Section 2.7.15 shall survive the Term.
2.7.16.    Liens. If any Design Consultant, Contractor, supplier or any other
party affiliated with or otherwise party to any contract with any Design
Consultant, Contractor, Developer, Tenant or Landlord establishes a lien against
the Project and/or the Property or the work done or materials supplied in
connection with the Project, Developer shall, within ten (10) Business Days
following the earlier of Developer’s receipt of notice from Tenant regarding
such lien or the date on which Developer becomes aware of the lien, cause the
lien to be discharged of record (either by obtaining and recording a lien
discharge bond from a surety and in a form reasonably acceptable to Tenant, or
otherwise causing such lien to be discharged of record) on behalf of and at the
sole cost of Tenant (and without any obligation to spend Developer’s own funds).
2.7.17.    Delay Damages. If (a) Final Completion has not occurred on or before
the Scheduled Completion Date as set forth in the Approved Project Schedule (as
extended by days of delay caused by Force Majeure Events and/or any of the
events listed in the definition of “Tenant Delay” in Section 2.6.3(a)), then
subject to the limitation on liability set forth in Section 2.7.18, Developer
shall pay liquidated damages in an amount equal to the excess, if any, of (a)
$10,000.00 per day during the first sixty (60) days after the Scheduled
Completion Date as set forth in the Approved Project Schedule (as extended as
provided above) and $15,000.00 per day thereafter until the Developer achieves
Final Completion, over (b) any amounts that are either paid by Contractors to
Tenant as a result of such delay or are given by such Contractors as a credit to
Tenant against amounts that would otherwise be owed buy Tenant to such
Contractors as a result of such delay. The remedies set forth in this Section
2.7.17 (as limited by Section 2.7.18) are Tenant’s sole and exclusive remedies

19



--------------------------------------------------------------------------------




related to Developer’s failure to achieve Final Completion prior to the
Scheduled Completion Date (as extended by days of delay caused by Force Majeure
Events and/or any of the events listed in the definition of “Tenant Delay” in
Section 2.6.3(a)) but shall not limit Tenant’s other rights and remedies in the
event Developer breaches this Agreement. Developer will be subrogated to the
rights of Tenant under each Construction Contract if and to the extent Developer
is required to pay any amounts under this Section 2.7.17 and pursuant to the
terms of such Construction Contract the Contractor is obligated to pay or
provide a credit to Tenant for such amount. Tenant shall not amend any
Construction Contract to reduce, modify or delete (nor shall Tenant waive) any
obligation of the Contractor thereunder to pay or provide a credit to Tenant for
such amount or if such amendment would otherwise prejudice or adversely affect
Developer’s right of subrogation under this Section 2.7.17. For purposes of this
Section 2.7.17, Developer agrees that under no circumstances will Developer
assert that any “look-ahead” schedule, actual work progress schedule or schedule
update prepared or published by or on behalf of Developer, or the review by
Tenant of any such “look-ahead” schedule, actual work progress schedule, or
schedule update, constitutes an extension of the Scheduled Completion Date or a
waiver by Tenant of its right to enforce its rights under this Section 2.7.17
unless Tenant agrees in writing.
2.7.18.    Maximum Liability of Developer for Development Cost Overruns and
Delay Damages. Notwithstanding anything herein to the contrary, the liability of
Developer for (i) any amounts owed by Developer to Tenant under Section 2.7.5
plus (ii) any delay damages owed by Developer to Tenant under Section 2.7.17
shall not exceed, in the aggregate, the Additional Fee.
2.8.    Monthly Reporting. No later than the 15th day of each calendar month
prior to Final Completion, Developer shall, at Developer’s cost, prepare and
submit a monthly development report (“Monthly Report”) with respect to the
Approved Project Budget as of the last day of the preceding calendar month,
including the costs and expenses incurred prior to the last day of the preceding
month and the amounts that are outstanding to be paid. All documents in each
Monthly Report prepared by Developer shall be typewritten and shall not have any
handwritten changes to dollar values. Any handwritten changes of a non-dollar
nature shall be initialed and dated by the person who made the change. The
Monthly Report shall be submitted in a form (a) reasonably satisfactory to
Tenant, and (b) satisfactory to Landlord and any lender for the Project (with
such additional information as such Landlord or lender may require). The Monthly
Report shall be comprised of the following sections:
2.8.1.    A report regarding the progress of the development, which shall
include, without limitation, (i) a brief narrative summary of the progress of
the development, design and construction of any work to be accomplished in
connection with this Agreement, including update of pre-development,
entitlement, design, bidding, construction and schedule activities and issues
and an update on meetings to be held with governmental officials and meetings of
the Project construction team (which shall include the Tenant, Design
Consultants and Contractors), (ii) that progress of the development as compared
to the Approved Project Schedule and any recommendations for amendments to the
Approved Project Schedule to reflect the most recent information related to the
status of the Project

20



--------------------------------------------------------------------------------




and (iii) information with respect to the status of any Contractor defaults,
work delays, major issues or other problems encountered in connection with the
design and construction of the Project.
2.8.2.    A report regarding the status of Project Costs, Development Costs and
Draw Requests, which shall include, without limitation, (i) a cost summary
report prepared on a line item basis using the same budget categories set forth
in the Approved Project Budget, indicating all actual Project Costs and
Development Costs incurred to date compared to the budgeted costs set forth in
the Approved Project Budget, together with an explanation for any variances,
(ii) a summary-level narrative description of any major changes in the forecast
of the cost of the Project from the prior month, (iii) a schedule summarizing
the usage to date of the various contingency budgets set forth in the Approved
Project Budget and indicating the value of contingency budgets remaining, (iv) a
list of all invoices and amounts to be paid under the current draw request, (v)
in the case of progress payments under the Contract Documents (or other
applicable contracts), an application for payment on AIA Form G702/G703 prepared
by General Contractor and Architect (who shall notarize) and Developer, which
shall be accompanied by the materials General Contractor is required to submit
pursuant to the Contract Documents (or other applicable contracts), (vi) copies
of all other invoices Developer recommends should be paid from a current draw
request as prepared and submitted by the Design Consultants, and other vendors,
(vii) lien waivers (which may be (A) conditioned upon the payment of a specified
sum of money to be paid from the proceeds of the current draw request, or (B)
partial to the extent such waiver is intended to cover only a part of the work
to be performed by General Contractor or the applicable subcontractor or to
account for retainage) and a summary spreadsheet of all such lien waivers
received to date from all Contractors and (viii) Developer’s certification that
the information contained in the current Draw Request is true, complete and
correct to Developer’s knowledge. During the construction of the Project,
Developer shall arrange for monthly meetings from time to time at the Project
site or via teleconferences to be attended by Developer and Tenant and their
respective representatives (together with any construction lender and its
representatives, if applicable) to discuss the status of the Project and review
and consider the Draw Request to be submitted each month. Developer shall
attempt to schedule the monthly meetings to follow the submission and receipt of
the Monthly Reports, and shall also arrange for the attendance of the Design
Consultants, General Contractor and, if requested by Tenant, other Contractors.
2.9.    Additional Reporting. Developer shall prepare and provide all other
reports reasonably required by Landlord and any lender providing financing for
the Project.
2.10.    Tenant’s Audit Rights. Developer will cooperate with, and at any time
make all records available to, Tenant and any auditor, independent accountant,
agent or other person designated from time to time by Tenant; provided that
Tenant will conduct regular auditor’s inspections solely during normal business
hours and upon five (5) Business Days’ prior written notice. Developer will
promptly correct any weaknesses in internal control or errors in record keeping
as may be identified by audit or otherwise. The cost of such audit will be borne
by Tenant, subject to Section 12.7.

21



--------------------------------------------------------------------------------




2.11.    Incidental or Ancillary Services. If requested by Tenant, Developer
will perform reasonable services or tasks related, incidental or ancillary to
the Services without any claim for additional compensation as long as such
Services or tasks do not (a) require Developer to incur out-of-pocket costs in
addition to the out-of-pocket costs otherwise incurred by Developer to perform
the Services, (b) require Developer to continue performance under this Agreement
beyond Final Completion; (c) delay the Scheduled Completion Date, or (d) cause
Developer to incur any liability under Section 2.7.5 or Section 2.7.17.
2.12.    Limitations on Developer’s Authority. Except as expressly permitted
hereby, Developer shall not, without the prior written consent of Tenant (which
consent may be granted or withheld in the sole and absolute discretion of
Tenant), do or permit to be done any of the following: (a) enter into, amend or
modify any Design Contract or Construction Contract, (b) enter into any
contracts, agreements or obligations with any of its Affiliates in connection
with the Project, (c) amend or modify the Approved Project Budget, or (d) amend
or modify the Approved Project Schedule.
2.13.    Developer’s Representative. Chris Jackson and/or such other persons
designated by Developer from time to time shall act as the representatives of
Developer (each, a “Developer’s Representative”). All communications or
directives to be provided to Developer shall be given by Tenant to Developer’s
Representative.
3.
TENANT’S OBLIGATIONS

3.1.    Project Information. Tenant shall provide information to Developer, on a
timely basis, regarding Tenant’s requirements for the Project, including
Tenant’s objectives, schedule, constraints, capital and financing requirements,
special equipment, space needs, site requirements and other criteria throughout
the development of the Project.
3.2.    Contracts with Project Team; Timely Decisions. Tenant shall execute
separate written contracts with the Design Consultants and Contractors (to the
extent required) (collectively, the “Project Team”), review and approve
documents, and make and provide timely decisions on all matters brought to
Tenant’s attention by Developer. Tenant hereby agrees and acknowledges that time
is of the essence with respect to responding to decisions, consents and
approvals requested under this Agreement, and Tenant shall respond to all
requests for decisions, consents and approvals in a timely and prompt manner.
Whenever either party hereto is requested hereunder to make a decision or to
give its consent or approval to a matter, such party shall consider such
decision, consent or approval in its sole and absolute discretion unless
otherwise expressly provided herein.
3.3.    Payment Obligations. Tenant agrees that Tenant will provide, as and when
necessary, all such amounts as are required to pay when due all current
obligations of Tenant in connection with the construction of the Project in
accordance with the terms of this Agreement, including all obligations of Tenant
to Developer hereunder. Without limiting the foregoing, Tenant shall be
responsible for the timely payment of the Developer Compensation (as defined in
Section 4.4 below) and Draw Requests, as set forth in the Approved Project
Budget. Developer shall in no event be required to advance any of its funds for
the payment of any such fees, payments, charges, costs, or

22



--------------------------------------------------------------------------------




expenses or to perform the Services except as and to the extent otherwise
provided in Section 2.7.5 with respect to Development Cost Overruns, as limited
by Section 2.7.18.
3.4.    Tenant’s Representative. Jonathan Waite and/or or such other person
designated by Tenant from time to time, shall act as the representative of
Tenant (each, an “Tenant’s Representative”). Developer shall be entitled to rely
on the approvals, consents and directions of the Tenant’s Representative, and
all consents and approvals to be given by Tenant pursuant to this Agreement may
be given by any Tenant’s Representative.
3.5.    Amendments to Documents. Unless Developer otherwise consents in writing,
Tenant will not amend, modify, terminate or waive any of Tenant’s rights or the
counterparty’s obligations under, the Lease, the Work Letter or the Contract
Documents if such action would (a) cause Developer to incur any liability under
Section 2.7.5 or Section 2.7.17, or (b) interfere with or adversely affect the
performance of the Services required by Developer hereunder.
3.6.    Approvals by Landlord. Tenant, at its expense, (i) shall use
commercially reasonable efforts to timely obtain all approvals of Landlord
required under the terms of the Lease and Work Letter regarding the construction
of the Project, including, without limitation, approval of the Approved Plans,
the Approved Project Budget and the Contract Documents, and (ii) shall use
commercially reasonable efforts to timely perform and comply with all covenants
and conditions under the Lease as the tenant thereunder.
4.
COMPENSATION

4.1.    Development Fee. In consideration of Developer’s performance of the
Services, subject to the further terms hereof, Tenant shall pay Developer a fee
(the “Development Fee”) in an amount equal to three and one-quarter percent
(3.25%) of all Development Costs paid pursuant to the Approved Project Budget
(as the same may be increased by change orders permitted by Section 2.7.4
hereof). For the avoidance of doubt, the cost of any change orders not permitted
by Section 2.7.4 and any Development Cost Overruns for which Developer is liable
under Section 2.7.5 will not be deemed paid pursuant to the Approved Project
Budget. The Development Fee shall be paid by Tenant to Developer in installments
as follows:
4.1.1.    Upon and following the Construction Commencement Date, Tenant shall
pay to Developer installments of the Development Fee equal to ninety percent
(90.00%) of three and one-quarter percent (3.25%) of all Development Costs
included in each Draw Request submitted by Developer to Tenant in accordance
with the Approved Project Budget (as the same may be increased by change orders
permitted by Section 2.7.4 hereof).
4.1.2.    Within ten (10) days after Final Completion, Tenant shall pay
Developer the balance of the Development Fee.
4.2.    Oversight Fee. If Tenant requests in writing that Developer assume
responsibility for completion of any Tenant-Contracted Improvements/FF&E then
Tenant shall pay Developer a fee (the “Oversight Fee”) in an amount equal to two
percent (2.00%) of all amounts paid to the Tenant-Contracted Parties performing
the design or construction of the Tenant-Contracted

23



--------------------------------------------------------------------------------




Improvements/FF&E pursuant to the Approved Project Budget. Such Oversight Fee
shall be paid at the time such payments are made to such Tenant-Contracted
Parties.
4.3.    Incentive Fee. In connection with the approval of the Project
Commencement Items, Tenant currently intends to offer to Developer an incentive
fee (the “Incentive Fee”); that would be payable to Developer if Final
Completion occurs prior to the Scheduled Completion Date; however, the
existence, character and amount of such Incentive Fee will be in Tenant’s sole
and absolute discretion and will likely depend on the terms of the Project
Commencement Items.
4.4.    Additional Fee. Tenant shall pay Developer the sum of Two Million Six
Hundred Thousand Dollars ($2,600,000.00) as an additional fee (the “Additional
Fee”, and collectively with the Development Fee, the Oversight Fee and the
Incentive Fee, the “Developer Compensation”) for the performance of the Services
as follows:
4.4.1.    Tenant shall pay Developer the Additional Fee in equal monthly
installments (determined by dividing the Additional Fee by the number of months
of construction until Final Completion set forth in the Approved Project
Schedule) commencing on the Construction Commencement Date and continuing
monthly thereafter with each Draw Request submitted by Developer to Tenant;
provided, that ten percent (10.00%) of each such monthly installment of the
Additional Fee shall be withheld and paid to Developer as provided in Section
4.4.2 below; provided further, that if Tenant acting reasonably and in good
faith, determines that the amounts owed by Developer under Section 2.7.5 and
Section 2.7.17 are reasonably likely to exceed the foregoing 10% retainage of
the Additional Fee and Tenant provides Developer with a reasonably detailed
explanation of the basis for such determination, then the retainage for the
remaining installments of the Additional Fee shall be increased by an additional
amount determined by Tenant to cover such anticipated additional amounts owed by
Developer;
4.4.2.    Tenant shall pay Developer the remaining ten percent (10.00%) of the
Additional Fee (and any additional retainage withheld under Section 4.4.1)
within ten (10) days after Final Completion of the Project.
4.4.3.    If this Agreement is terminated by Tenant pursuant to Section 6.1 or
by Developer pursuant to Section 6.3 Tenant shall pay Developer one hundred
percent (100.00%) of the Additional Fee (or the remaining unpaid Additional Fee,
as applicable) within 10 days after such termination becomes effective.
4.4.4.    If this Agreement is terminated by Tenant pursuant to Section 6.2 no
further Additional Fee shall be earned or payable and Developer shall refund to
Tenant any portion of the Additional Fee that has previously been paid.
Accordingly, if Owner has delivered a notice of default to Developer pursuant to
Section 6.2 then the Additional Fee shall not be payable until when and if
Developer cures such default within the cure period, if any, set forth in
Section 6.2.
4.5.    Emergency Matters. Developer shall be entitled to pay and be reimbursed
(in addition to the Developer Compensation) for any amounts in connection with a
bona fide emergency due to

24



--------------------------------------------------------------------------------




casualty or act of God that requires prompt action in order to preserve and
protect the Project from imminent and significant harm, to assure the continued
construction of the Project, or to protect the health and safety of persons
located at the Property, provided that such circumstances render it unreasonable
for Developer seek to obtain approval by Tenant of proposed actions by Developer
to address such emergency (each, an “Emergency Matter,” and collectively, the
“Emergency Matters”); provided, Developer’s authority to use funds without
Tenant’s advance approval in the event of an Emergency Matter shall be limited
to $10,000 in any one instance and $50,000 in the aggregate in any calendar
year. As soon as practicable after any Emergency Matter (but in any case within
48 hours), Developer shall give written notice to Tenant with respect to such
Emergency Matter, including reasonable detail of the circumstances surrounding
such Emergency Matter and shall provide written evidence of any payments made in
connection therewith.
4.6.    Form of Payment. Any references to dollar amounts in this Agreement
shall be to United States Dollars, unless otherwise specified. All payments to
Developer pursuant to this Agreement shall be made in United States Dollars in
immediately available funds and paid to the bank account(s) within or outside
the United States designated by Developer. Furthermore, any references to
payments to Developer in this Agreement shall include payment by cash, check,
wire or electronic funds transfer, or other method of payment commonly in use
from time to time in the United States. Past-due amounts owed by Tenant to
Developer or by Developer to Tenant under this Agreement shall bear interest
from the due date until paid at the lesser of 18% per annum or the maximum rate
of interest permitted by applicable law.
5.
INSURANCE AND INDEMNITY

5.1.    Required Insurance to Be Provided by Developer. During the term of this
Agreement, Developer shall maintain in full force and effect, at Developer’s own
expense, insurance coverage to include the following (the “Required Insurance”),
and such additional coverages as may be required by Tenant, Landlord and/or
lender:
5.1.1.    Workers’ Compensation and Employer’s Liability coverage with limits of
$1,000,000.00 or as required by state law (whichever is greater), with respect
to each of Developer’s employees who may carry out work contemplated by this
Agreement. The Worker’s Compensation insurance shall be in strict accordance
with the requirements of the most current and applicable state’s worker’s
compensation insurance laws in effect at the time work commences;
5.1.2.    Commercial General Liability Insurance written on an “occurrence”
basis and including, but not limited to, coverage for bodily injury, property
damage, personal injury and/or advertising injury, products and completed
operations, independent contractors, and blanket contractual liability. Coverage
shall remain continuously in effect and without interruption for at least six
(6) years from the date of commencement of the Services. The insurance shall
have the following minimum limits of liability:
Bodily Injury and Property Damage - each occurrence    $3 million
Personal Injury and Advertising Injury-each occurrence    $3 million

25



--------------------------------------------------------------------------------




General Aggregate per project                $5 million
Products/Completed Operations Aggregate            $3 million;
5.1.3.    Commercial Automobile Insurance with a combined single limit of not
less than a $3,000,000 combined single limit of liability, covering all
vehicles, including owned, non-owned, and hired vehicles;
5.1.4.    Errors and Omissions or Professional Liability Insurance written on a
claims-made basis, including coverage for pollution liability (including
coverage for environmental site investigations including drilling) with limits
of not less than $5,000,000 combined single limit. Developer shall maintain such
policies, without endangering aggregate limits at the above-stated minimums, for
at least five (5) years after the expiration or termination of this Agreement;
and
5.1.5.    Excess liability insurance coverage in umbrella form over the
coverages required in Sections 5.1.1 (employer’s liability only) through 5.1.4
above, with limits of at least $5,000,000 per occurrence and in the aggregate,
with the same inception and expiration dates as the underlying liability
policies and with coverage no less broad than that in the primarily policies or
program.
5.2.    Miscellaneous Requirements As To All Required Insurance:
5.2.1.    Insurance Company Ratings. The insurance company or companies selected
by the Developer shall be acceptable to Tenant and have a minimum A.M. Best
Financial Strength rating of A- and a minimum A.M. Best Financial Size Category
of VIII. Coverage shall not be obtained from Lloyds of London or involve other
forms of surplus lines insurance absent the express consent in writing of
Tenant. If the rating of any insurance company from which the Developer has
purchased insurance no longer meets the requirements set forth above, then
Developer shall immediately replace them with an insurance company that does
meet the requirement and provide Tenant with updated certificates of insurance
or with written documentation that sets forth in detail the reasons why the
insurance company in question should still be acceptable to Tenant, in which
case the approval or disapproval of such insurance carrier shall be subject to
Tenant’s sole and absolute discretion.
5.2.2.    Additional Insureds. The insurance coverages required in Sections
5.1.2, 5.1.3 and 5.1.5 shall name Tenant as an additional insured but coverage
shall only apply to the extent that it arises in whole or in part from
Developer’s act, error, omission, negligence or willful misconduct. Coverage of
additional insured shall not include coverage for additional insured’s own
negligence or the negligence of a third party unless: (a) the claim arises only
in part due to the additional insured’s or a third party’s negligence, in which
case the coverage shall be comparative and only be required to the extent the
claim arises from the named insured’s act, error, omission, negligence or
willful misconduct, and (b) the claim arises out of or results from bodily
injury to, or sickness, disease or death of, any employee, agent or
representative of Tenant.

26



--------------------------------------------------------------------------------




5.2.3.    Minimum Limits. The amounts of Required Insurance shall establish the
minimum limits of insurance required. If the limits are actually greater that
those required herein, then Tenant shall be entitled to the full amount of
available primary or excess insurance under Developer’s policies.
5.2.4.    Insurance Allocation Requirements. All Required Insurance in Sections
5.1.2 through 5.1.4 shall be PRIMARY AND/OR NON-CONTRIBUTORY as to any entity or
person required to be an additional insured under this Agreement. Similarly, the
excess/umbrella coverage required shall apply without required contribution from
any excess or umbrella carriers of the Tenant. Developer is responsible for
obtaining required policy language for each of the required policies in order to
effectuate this intent. Thus, Tenant shall not be subject to the “other
insurance” condition or other policy terms which conflict with this Agreement,
it being the intent that the insurance policies of Developer and its agents,
affiliates, or subcontractors shall be primary insurance and not contributory
with any other insurance, even excess/umbrella coverage, that Tenant may have in
effect.
5.2.5.    Deductibles and Self-Insured Retentions. All deductibles and/or
self-insured retentions shall be at Developer’s sole risk and expense. The
Required Insurance shall not have deductibles or self-insured retentions in an
amount exceeding One Hundred Thousand Dollars ($100,000.00) per occurrence and
in the aggregate. The combination of deductibles and/or self-insured retentions
under primary Required Insurance and excess Required Insurance shall not exceed
the cap of One Hundred Thousand Dollars ($100,000.00) per occurrence/aggregate.
5.2.6.    Certificates of Insurance and Policies. Upon signing this Agreement
and upon each anniversary thereafter, Developer shall provide to Tenant
“certificate/s of insurance” evidencing that the Required Coverages have been
obtained, that they are in full force and effect, that the certificate/s have
been approved by the Texas Department of Insurance or other appropriate
regulatory authority, and identification of the insurance company’s name and
policy number. The certificates shall also expressly confirm that (a) Tenant is
an additional insured as required by this Agreement, (b) that all coverages are
primary and non-contributory as to additional insureds, (c) that the policies do
not exclude claims by one insured against another and that the policies contain
severability of interest clauses, (d) that policies waive subrogation, and (e)
that the limits of policies are at least equal to or greater than the limits
required by this Agreement. The certificate shall also show the expiration date
of each policy and provide that Tenant shall be given at least thirty (30) days
prior written notice of any cancellation, non-renewal or modification in
coverage. Failure of Tenant to request certificates of insurance does not
constitute a waiver of the terms of this requirement. The acceptance of delivery
by Tenant of any certificate of insurance or policies evidencing the required
coverages and limits does not constitute approval or agreement by Tenant that
the insurance requirements have been met or that the insurance policies shown in
the certificates of insurance or delivered to Tenant are in compliance with the
requirements of this Agreement.

27



--------------------------------------------------------------------------------




5.2.7.    Copies of Required Policies To Be Made Available. Tenant is entitled,
upon request and without expense, to receive within a reasonable time after the
request actual copies of the policies and all endorsements thereto.
5.2.8.    Maintenance of Insurance Policies and Certificates. Developer will
maintain records and files of all insurance coverage and certificates and
policies of insurance required to be furnished hereunder by Developer and, upon
request of Tenant, will provide Tenant with such records, files, certificates of
such insurance and policies.
5.2.9.    Modification of Terms. Tenant may make a reasonable request for
deletion, revision, or modification of particular policy terms, conditions,
limitations or exclusions as to any of the policies required under this
Agreement. Upon such request by Tenant, Developer shall exercise reasonable
efforts to accomplish such changes in policy coverage, and the costs of such
changes shall be determined on a case-by-case basis.
5.2.10.    Developer Not Released. Purchase of the aforementioned insurance in
no way limits or releases Developer of its obligations or liabilities under this
Agreement.
5.3.    Insurance Provided by Design Consultants, Contractors and
Subcontractors. Tenant shall use commercially reasonable efforts to cause the
Design Contracts, Construction Contracts and all subcontracts to include
provisions requiring insurance that matches the Required Insurance and thus
provides to Tenant insurance in compliance with the requirements in this
Section.
5.4.    Indemnification.
5.4.1.    SUBJECT TO THE PROVISIONS OF SECTION 5.5 BELOW, TO THE FULLEST EXTENT
PERMITTED BY LAW, DEVELOPER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS TENANT,
AND ITS STOCKHOLDERS, MEMBERS, PARTNERS, DIRECTORS, OFFICERS, MANAGERS,
EMPLOYEES, AGENTS AND AFFILIATES (EACH, INCLUDING TENANT, AN “TENANT INDEMNIFIED
PARTY”) FROM AND AGAINST ANY AND ALL CLAIMS, ACTIONS, SUITS, PROCEEDINGS,
LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS (“DAMAGES”), TO THE EXTENT ARISING OUT OF OR
RESULTING FROM THE ACTS OR OMISSIONS OF DEVELOPER AND ITS DIRECTORS, OFFICERS,
EMPLOYEES, CONTRACTORS, SUBCONTRACTORS AND AGENTS, WHICH CONSTITUTE NEGLIGENCE
(BUT ONLY TO THE EXTENT OF DAMAGES CAUSED BY SUCH NEGLIGENCE), FRAUD,
MALFEASANCE, BREACH OF FIDUCIARY DUTY, WILLFUL, RECKLESS OR CRIMINAL MISCONDUCT,
A BREACH OF THIS AGREEMENT OR ANY ACTIONS OF DEVELOPER BEYOND THE SCOPE OF THE
AUTHORITY CONFERRED UPON DEVELOPER HEREUNDER. DEVELOPER AGREES TO BE LIABLE FOR
AND TO INDEMNIFY AND REIMBURSE THE TENANT INDEMNIFIED PARTIES FOR ALL REASONABLE
LEGAL FEES AND DISBURSEMENTS PAID OR INCURRED TO ENFORCE THE PROVISIONS OF THIS
SECTION 5.4.1. THE PROVISIONS OF THIS

28



--------------------------------------------------------------------------------




SECTION 5.4.1 SHALL SURVIVE THE TERMINATION OR CANCELLATION OR COMPLETION OF THE
SERVICES AND THIS AGREEMENT.
5.4.2.    SUBJECT TO THE PROVISIONS OF SECTION 5.5 BELOW, TO THE FULLEST EXTENT
PERMITTED BY LAW, TENANT SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS DEVELOPER AND
ITS PARTNERS, MEMBERS, STOCKHOLDERS, MANAGERS, DIRECTORS, OFFICERS, EMPLOYEES,
REPRESENTATIVES AND AGENTS (EACH, INCLUDING DEVELOPER, A “DEVELOPER INDEMNIFIED
PARTY”) FROM AND AGAINST ANY AND ALL DAMAGES IN CONNECTION WITH THE PERFORMANCE
BY DEVELOPER OF ITS DUTIES IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT,
EXCEPT THAT THE OBLIGATION TO INDEMNIFY, DEFEND AND HOLD HARMLESS SHALL NOT
APPLY IN THE CASE OF ANY DAMAGES TO THE EXTENT ARISING OUT OF OR RESULTING FROM
ANY ACT OR OMISSION OF ANY DEVELOPER INDEMNIFIED PARTY THAT CONSTITUTES
NEGLIGENCE, FRAUD, MALFEASANCE, BREACH OF FIDUCIARY DUTY, WILLFUL, RECKLESS OR
CRIMINAL MISCONDUCT, A BREACH OF THIS AGREEMENT OR ACTION BEYOND THE SCOPE OF
THE AUTHORITY CONFERRED UPON DEVELOPER HEREUNDER. TENANT AGREES TO BE LIABLE FOR
AND TO INDEMNIFY AND REIMBURSE THE DEVELOPER INDEMNIFIED PARTIES FOR ALL
REASONABLE LEGAL FEES AND DISBURSEMENTS PAID OR INCURRED TO ENFORCE THE
PROVISIONS OF THIS SECTION 5.4.2. THE PROVISIONS OF THIS SECTION 5.4.2 SHALL
SURVIVE THE TERMINATION OR CANCELLATION OR COMPLETION OF THE SERVICES AND THIS
AGREEMENT.
5.4.3.    “Affiliate” means with respect to any party, any person or entity that
controls, is controlled by or is under common control with such party. For the
avoidance of doubt, neither Developer nor Landlord shall be deemed an
“Affiliate” of Tenant for purposes of this Agreement.
5.5.    Waivers of Subrogation.
5.5.1.    TO THE FULLEST EXTENT PERMITTED BY LAW, DEVELOPER HEREBY WAIVES ANY
AND ALL RIGHTS, CLAIMS (INCLUDING SUBROGATION CLAIMS), CAUSES OF ACTION OR
RIGHTS OF RECOVERY, INCLUDING, BUT NOT LIMITED TO, CLAIMS BASED IN WHOLE OR IN
PART ON THE SOLE AND/OR CONCURRENT NEGLIGENCE OF TENANT, STRICT AND/OR PRODUCTS
LIABILITY, AND/OR MALICIOUS ACTS OR OMISSIONS OR GROSS NEGLIGENCE OF TENANT, AND
FURTHER AGREES TO RELEASE TENANT FROM LIABILITY, FOR LOSS OR DAMAGE TO THE
EXTENT SUCH LOSS OR DAMAGE IS COVERED BY VALID AND COLLECTIBLE INSURANCE IN
EFFECT AT THE TIME OF SUCH LOSS OR DAMAGE AND THAT IN FACT PAYS OR INDEMNIFIES
DEVELOPER FOR THE LOSS OR DAMAGE IN QUESTION.

29



--------------------------------------------------------------------------------




5.5.2.    TO THE FULLEST EXTENT PERMITTED BY LAW, TENANT HEREBY WAIVES ANY AND
ALL RIGHTS, CLAIMS (INCLUDING SUBROGATION CLAIMS), CAUSES OF ACTION OR RIGHTS OF
RECOVERY, INCLUDING BUT NOT LIMITED TO CLAIMS BASED IN WHOLE OR IN PART ON THE
SOLE AND/OR CONCURRENT NEGLIGENCE OF DEVELOPER, STRICT AND/OR PRODUCTS
LIABILITY, AND/OR MALICIOUS ACTS OR OMISSIONS OR GROSS NEGLIGENCE OF DEVELOPER,
AND RIGHT OF RECOVERY OR CAUSE OF ACTION, AND FURTHER AGREES TO RELEASE
DEVELOPER FROM LIABILITY, FOR LOSS OR DAMAGE TO THE EXTENT SUCH LOSS OR DAMAGE
IS COVERED BY VALID AND COLLECTIBLE INSURANCE IN EFFECT AT THE TIME OF SUCH LOSS
OR DAMAGE AND THAT IN FACT PAYS OR INDEMNIFIES TENANT FOR THE LOSS OR DAMAGE IN
QUESTION.
5.5.3.    Written notice of the terms of the above waivers shall be given to the
insurance carriers of Tenant and Developer and the insurance policies shall be
properly endorsed, if necessary, to prevent the invalidation of said policies by
reason of such waivers. Tenant and Developer shall require inclusion in all
policies of property insurance, general liability insurance and all other forms
of insurance required by the terms of this Agreement a waiver by the insurer of
all right of subrogation against Tenant and/or Developer, as applicable, in
connection with any loss or damage thereby insured against.
6.
TERMINATION

6.1.    Termination by Tenant Without Cause. Tenant may terminate this Agreement
by giving written notice to Developer (an “Election Notice”) if:
6.1.1.    the Project is taken in whole or in substantial or material part by
condemnation or deed in lieu of condemnation;
6.1.2.    the Project or any substantial or material portion thereof shall be
damaged or destroyed by fire or other casualty or any other cause and Tenant in
its sole discretion determines that it is not commercially reasonable to
continue development of the Project;
6.1.3.    all or substantially all of the Project is sold by Tenant to one or
more bona fide third parties; provided, however that with respect to such a sale
for less than substantially all of the Project, this Agreement shall only
terminate with respect to the portion of the Project so sold; and provided,
further, that Tenant’s purchase of the Project from Landlord, whether pursuant
to the Purchase Option or otherwise, shall not be deemed a sale of the Project
by Tenant for this purpose; or
6.1.4.    at any time, for any reason or no reason, Tenant elects terminate this
Agreement.
The Election Notice shall specify the date upon which this Agreement shall
terminate, which date shall be determined by Tenant in its sole and absolute
discretion except that any Election Notice under Section 6.1.4 shall be
delivered at least thirty (30) days prior to the specified termination

30



--------------------------------------------------------------------------------




date. Upon such termination pursuant to this Section 6.1, no party shall have
any further rights or obligations hereunder other than those obligations which
expressly survive the expiration or earlier termination of this Agreement,
except Tenant shall pay to Developer (a) the portion of the total Development
Fee and Oversight Fee payable pursuant to Sections 4.1 and 4.2 hereof with
respect to actual portion of the Development Costs incurred under the Approved
Project Budget as of the date of such termination, (b) the Additional Fee (or
the remaining unpaid Additional Fee, as applicable) payable pursuant to Section
4.4.3 (without reduction for any amounts owed or that may become owing by
Developer pursuant to Section 2.7.5 or Section 2.7.17), and (c) the amount of
any outstanding Draw Requests due and payable by Tenant, and/or the amount of
any costs or expenses that have been actually expended by Developer and/or
Contractors as of the date of Tenant’s notice and would be due and payable
pursuant to a timely future Draw Request (which shall be due and payable to
Developer after such termination within thirty (30) days following Tenant s
receipt of a Draw Request with respect thereto in accordance with the provisions
of this Agreement). Except for Developer’s right to the payments described in
the immediately preceding sentence, Developer shall not be entitled to any
further Developer Compensation or other compensation in respect of the
Development Fee or in any other respect pursuant to this Agreement if this
Agreement is terminated pursuant to this Section 6.1. The express remedies of
Developer set forth in this Section 6.1 shall be Developer’s sole and exclusive
remedies for a termination of this Agreement by Tenant pursuant this Section
6.1. This Section 6.1 shall survive the termination of this Agreement.
6.2.    Termination by Tenant Upon Event of Default. Subject to the terms
hereof, Tenant may terminate this Agreement upon the occurrence of any of the
following events (each, an “Event of Default”):
6.2.1.    Developer failing to keep or perform any material covenant or material
obligation of this Agreement other than Section 2.1.5, including without
limitation, failure to perform the Services in accordance with the terms hereof,
and such failure is not remedied by Developer within thirty (30) days after the
delivery by Tenant to Developer of notice of such failure; provided, that if
such failure is of a non-monetary nature and is of a nature that it cannot be
reasonably cured within such thirty (30) day period, then such period shall be
deemed to be extended for such additional period as may be reasonably required
to remedy the failure, but in no event shall such additional remedy period
extend beyond sixty (60) days from the date of delivery of the original notice
of the same from Tenant to Developer; provided, further, that Developer
commences and diligently pursues the cure of such failure in good faith within
such original thirty (30) day-period, and, thereafter, continues to diligently
pursue such cure in good faith;
6.2.2.    Developer failing to keep or perform its obligations under Section
2.1.5 of this Agreement, and such failure is not remedied by Developer within
ten (10) days after the delivery by Tenant to Developer of notice of such
failure;
6.2.3.    With respect to Developer: (a) Developer shall make an assignment for
the benefit of creditors, commence (as the debtor) a case in bankruptcy, or
commence (as the debtor) any proceeding under any other insolvency law; (b) a
case in bankruptcy or any other proceeding under any other insolvency law is
commenced against Developer (as the

31



--------------------------------------------------------------------------------




debtor) and is consented to by Developer or remains undismissed for ninety (90)
days, or Developer consents to or admits the material allegations against it in
any such case or proceeding; (c) a trustee, receiver, agent, liquidator or
sequestrator (however named) is appointed or authorized to take charge of all or
substantially all of the property of Developer for the purpose of enforcing a
lien against such property or for the purpose of general administration of such
property for the benefit of creditors and such appointment or authorization is
consented to by Developer or is not overturned within ninety (90) days; or (d)
Developer shall fail generally to pay Developer’s debts as they become due, or
suffer any writ of attachment or execution or any similar process to be issued
or levied against Developer or all or substantially all of Developer’s property
which is not released, stayed, bonded or vacated within ninety (90) days after
its issue or levy; or
6.2.4.    If any representation or warranty of Developer set forth in this
Agreement shall be found not to be true and correct in any material respect and
is not corrected or remedied by Developer within thirty (30) days after written
notice thereof from Tenant, or if Developer commits fraud towards Tenant or the
Project
Upon such termination pursuant to this Section 6.2, no party shall have any
further rights or obligations hereunder other than those obligations which
expressly survive the expiration or earlier termination of this Agreement,
except: (a) Tenant shall pay to Developer (i) the portion of the total
Development Fee and Oversight Fee payable pursuant to Sections 4.1 and 4.2
hereof with respect to actual portion of the Development Costs incurred under
the Approved Project Budget as of the date of such termination, and (ii) the
amount of any outstanding Draw Requests due and payable by Tenant, and/or the
amount of any costs or expenses that have been actually expended by Developer
and/or Contractors as of the date of Tenant’s notice and would be due and
payable pursuant to a timely future Draw Request (which shall be due and payable
to Developer after such termination within thirty (30) days following Tenant s
receipt of a Draw Request with respect thereto in accordance with the provisions
of this Agreement); and (b) no further Additional Fee shall be earned or payable
and Developer shall refund to Tenant any portion of the Additional Fee that has
previously been paid. Except for Developer’s right to the payments described in
the immediately preceding sentence, Developer shall not be entitled to any
further Developer Compensation or other compensation in respect of the
Development Fee or in any other respect pursuant to this Agreement if this
Agreement is terminated pursuant to this Section 6.2. If a court of competent
jurisdiction or an arbitrator determines that Tenant wrongfully terminated this
Agreement pursuant to this Section 6.2, then such termination shall be deemed to
have occurred pursuant to Section 6.1.4 and the compensation to which Developer
would be entitled with respect thereto shall be Developer’s sole remedy for such
termination. This Section 6.2 shall survive the termination of this Agreement.
6.3.    Termination by Developer for Cause. Developer may terminate this
Agreement upon the occurrence of any the following events:
6.3.1.    If Tenant fails to keep or perform any material covenant or material
obligation of this Agreement and such failure is not remedied by Tenant within
thirty (30) days after the delivery by Developer to Tenant of notice of such
failure; provided, that if such failure is of a non-monetary nature and is of a
nature that it cannot be reasonably cured within such

32



--------------------------------------------------------------------------------




thirty (30) day period, then such period shall be deemed to be extended for such
additional period as may be reasonably required to remedy the failure, but in no
event shall such additional remedy period extend beyond sixty (60) days from the
date of delivery of the original notice from Developer to Tenant; provided,
further, that Tenant commences and diligently pursues in good faith the cure of
such failure within such original thirty (30) day-period, and, thereafter,
continues to diligently pursue such cure in good faith; or
6.3.2.    With respect to Tenant: (a) Tenant shall make an assignment for the
benefit of creditors, commence (as the debtor) a case in bankruptcy, or commence
(as the debtor) any proceeding under any other insolvency law; (b) a case in
bankruptcy or any other proceeding under any other insolvency law is commenced
against Tenant (as the debtor) and is consented to by Tenant or remains
undismissed for ninety (90) days, or Tenant consents to or admits the material
allegations against it in any such case or proceeding; (c) a trustee, receiver,
agent, liquidator or sequestrator (however named) is appointed or authorized to
take charge of all or substantially all of the property of Tenant for the
purpose of enforcing a lien against such property or for the purpose of general
administration of such property for the benefit of creditors and such
appointment or authorization is consented to by Tenant or is not overturned
within ninety (90) days; or (d) Tenant shall fail generally to pay Tenant’s
debts as they become due, or suffer any writ of attachment or execution or any
similar process to be issued or levied against Tenant or all or substantially
all of Tenant’s property which is not released, stayed, bonded or vacated within
ninety (90) days after its issue or levy.
Upon such termination pursuant to this Section 6.3, no party shall have any
further rights or obligations hereunder other than those obligations which
expressly survive the expiration or earlier termination of this Agreement,
except Tenant shall pay to Developer (a) the portion of the total Development
Fee and Oversight Fee payable pursuant to Sections 4.1 and 4.2 hereof with
respect to actual portion of the Development Costs incurred under the Approved
Project Budget as of the date of such termination, (b) the Additional Fee (or
the remaining unpaid Additional Fee, as applicable) payable pursuant to Section
4.4.3 (without reduction for any amounts owed or that may become owing by
Developer pursuant to Section 2.7.5 or Section 2.7.17), and (c) the amount of
any outstanding Draw Requests due and payable by Tenant, and/or the amount of
any costs or expenses that have been actually expended by Developer and/or
Contractors as of the date of Tenant’s notice and would be due and payable
pursuant to a timely future Draw Request (which shall be due and payable to
Developer after such termination within thirty (30) days following Tenant s
receipt of a Draw Request with respect thereto in accordance with the provisions
of this Agreement). Except for Developer’s right to the payments described in
the immediately preceding sentence, Developer (A) shall not be entitled to any
further Developer Compensation or other compensation in respect of the
Development Fee or in any other respect pursuant to this Agreement if this
Agreement is terminated pursuant to this Section 6.3, and (B) waives and
releases Tenant from any claims, direct, indirect, or contingent, including any
claims for loss of anticipated profits, the costs associated with redeploying
employees or resources or any consequential damages, arising out of or relating
to any termination of this Agreement pursuant to this Section 6.3. The express
remedies of Developer set forth in this Section 6.3 shall be Developer’s sole
and exclusive remedies for a termination of this Agreement by Developer pursuant
this Section 6.3. Tenant and Developer acknowledge and agree that (A) the actual
damages to be suffered by Developer as the result of any termination of this

33



--------------------------------------------------------------------------------




Agreement pursuant to this Section 6.3 would be extremely difficult, if not
impossible, to accurately determine, (B) the accelerated payment of the
Additional Fee regardless of whether all Services have been performed and
regardless of whether Substantial Completion or Final Completion have been
achieved has been agreed upon by Tenant and Developer as a reasonable estimate
of the damages to be suffered by Developer as the result of any such
termination, and (C) the accelerated payment of the Additional Fee regardless of
whether all Services have been performed and regardless of whether Substantial
Completion or Final Completion have been achieved shall be deemed to be
liquidated damages and not a penalty. Tenant and Developer acknowledge that they
have read and understand the provisions of the foregoing liquidated damages
provision and agree to be bound by its terms. This Section 6.1 shall survive the
termination of this Agreement.
6.4.    Survival. The provisions of Sections 5.4, 5.5, 7, 8, 9, 10, 11, 12 and
this Section 6 and any other Sections or paragraphs of this Agreement which by
their terms expressly survive such termination or expiration, shall survive any
termination or expiration of this Agreement, and continue in full force and
effects in accordance with the terms of such Sections.
6.5.    Limitation on Certain Types of Liability. Neither Developer, Tenant nor
their its Affiliates, nor any of their owners, principals, directors, officers,
employees, agents or representatives will be liable for any consequential,
indirect, incidental, special or similar damages suffered or incurred by any
party, including without limitation, loss of use, profits, goodwill or savings,
arising out of or in connection with this Agreement or the Project, whether such
liability arises from any claim based upon contract, warranty, tort (including
negligence), product liability or otherwise, even if such party has been advised
in advance of the possibility of such loss or damage. Under no circumstances
shall either Developer, its Affiliates nor any of its owners, principals,
directors, officers, employees, agents or representatives be liable for
exemplary or punitive damages
7.
OWNERSHIP OF DOCUMENTS

All written and/or electronic materials, reports, documents, drawings, and other
work product that Developer or any third party prepares or assists in preparing
or obtaining for the Project (including, without limitation the Approved Plans
and any and all other architectural, structural, engineering or other
construction drawings with regard to the Project) shall be and remain at all
times the sole property of Tenant, subject to any limitations or restrictions on
use or ownership in favor of parties other than Developer or its Affiliates set
forth in such materials; provided, that the foregoing materials shall not
include (i) [any appraisals or other economic evaluations of, or projections
with respect to, the real estate market and development in which the Property is
located, (ii) any documents, materials or information which are subject to
attorney/client, work product or similar privilege, which constitute attorney
communications with respect to the Property, Developer and/or any Affiliate of
Developer, or which are subject to a confidentiality agreement in favor of
parties other than Developer or its Affiliates, and (iii) any rights or goodwill
related to the name “Stream,” “Stream Realty,” “Stream Realty Partners” or any
derivative or form thereof, or to any mark associated with or material that
includes any such name or any derivative or form thereof.

34



--------------------------------------------------------------------------------




8.
CONFIDENTIALITY

Any and all knowledge, information, data, materials, and trade secrets gained,
obtained, derived, produced, generated, or otherwise acquired by Developer with
respect to the Project shall be confidential. Except as otherwise required in
connection with the performance of the Services, Developer shall not divulge any
confidential information to any third party without the prior written approval
of the Tenant. No public announcements or press releases with respect to the
Project shall be disseminated by Developer without the express prior written
approval of Tenant. Submission or distribution of confidential information in
connection with obtaining financing or governmental approvals for the Project or
for similar purposes in connection with the Project, and which are required for
Developer’s performance of the Services, is not to be construed as publication
in derogation of the terms of this Section 8.
9.
STANDARD OF CARE

Except as otherwise expressly set forth herein, Tenant and Developer are free to
compete with each other in connection with any other business opportunities or
investments and shall have no obligation to account to each other for such
activities. To the extent any standards of care regarding Developer’s
performance of the Services under common law are inconsistent with, or would
have the effect of modifying, limiting, or restricting, the express provisions
of this Agreement: (a) the terms of this Agreement shall prevail; (b) this
Agreement shall be interpreted in accordance with general principles of contract
interpretation without regard to the common law principles of agency (except as
expressly provided for in this Agreement); and (c) any liability between the
parties shall be based solely on principles of contract law and the express
provisions of this Agreement. In connection with the performance of Services
under this Agreement, Developer shall act in a professional manner, consistent
with the performance of a highly qualified service provider performing similar
services for projects comparable to the Project.
10.
INDEPENDENT CONTRACTOR

10.1.    Independent Contractor. Developer is an independent contractor in the
performance of the Services and that neither Developer nor Developer’s employees
or subcontractors are servants, agents, employees, or representatives of Tenant.
Developer shall determine, control and manage the means, methods and details of
the Services under this Agreement, the manner in which the Services is to be
done, the order in which the Services is done, the selection of employees and/or
subcontractors and the coordination and fixing of their hours of labor.
Developer shall retain control or direction of the manner and method of
performance of the Services under this Agreement and Tenant shall have the right
of review merely as to the result of the Services; provided, that Tenant shall
at all times control the performance of the Contract Documents with assistance
from Developer as part of the Services hereunder.
10.1.1.    “Independent Contractor” means a person or entity not acting as an
employee and who, in the support of an independent business, undertakes to do
specific work for another party or entity, using the independent person or
entity’s means and methods without submitting himself or itself to the control
of such other party or entity with respect to the

35



--------------------------------------------------------------------------------




details of the work, and who represents the will of such other party or entity
only as to the result of his or its work and not as to the means by which it is
accomplished.
10.1.2.    Nothing in this Agreement shall be construed as reserving to Tenant
any right to exercise any control over or to direct in any respect the conduct
or management of, Developer or any other contractor, professional or
subcontractor engaged by Developer to perform the Services pursuant to this
Agreement. The entire control and direction of Developer’s business and
operations shall be and remain in Developer or its subcontractors.
10.1.3.    Developer assumes sole responsibility for all persons engaged or
employed by Developer with respect to the Services, including but not limited to
all subcontractors and their respective employees and agents.
10.1.4.    ANY PROVISIONS IN THIS AGREEMENT THAT MAY APPEAR TO GIVE TENANT THE
RIGHT TO DIRECT DEVELOPER AND/OR ITS EMPLOYEES OR AGENTS AS TO THE MEANS,
METHODS OR DETAILS OF THE SERVICES, THE ORDER OR MANNER IN WHICH THE SERVICES IS
TO BE DONE OR TO EXERCISE A MEASURE OF CONTROL OVER THE SERVICES SHALL BE DEEMED
TO MEAN THAT DEVELOPER AND/OR HIS EMPLOYEES OR AGENTS SHALL FOLLOW THE DESIRES
OF TENANT IN THE QUALITY OF THE RESULTS OF THE SERVICES ONLY.
10.1.5.    Nothing in this Agreement is intended to, nor shall it be construed
to create a partnership, agency, joint venture, employment or similar
relationship.
10.1.6.    Tenant shall not be responsible for the direct payment of any
withholding taxes, Social Security payments, payments under workmen’s
compensation, insurance premiums for insurance maintained by Developer with
respect to employees of Developer, or other fees or charges of any kind or
nature relating to Developer’s employees, except as otherwise provided herein or
in the Contract Documents. Developer certifies that it will deduct and pay over
to the proper governmental authority any withholding taxes or similar
assessments which an employer is to deduct and pay over with respect to
Developer’s employees, and Developer accepts exclusive liability for any payroll
taxes or contributions imposed by any federal, state, or other governmental
authority, covering Developer’s agents or employees.
11.
REPRESENTATIONS AND WARRANTIES.

11.1.    Representations and Warranties of Tenant. In order to induce Developer
to enter into this Agreement, Tenant does hereby make the following
representations and warranties to Developer:
11.1.1.    Tenant is a duly organized and validly existing limited liability
company, and in good standing, under the laws of the State of Delaware. Tenant
is legally qualified to do business and in good standing under the laws of the
State of Texas.

36



--------------------------------------------------------------------------------




11.1.2.    This Agreement has been duly executed and delivered by Tenant and
constitutes the legal, valid and binding obligation of Tenant enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject to general
principles of equity.
11.1.3.    Tenant has full power and authority to enter into this Agreement and
to carry out the transactions herein contemplated, and the undersigned officer
or other signatory of Tenant has all necessary authority to execute and deliver
this Agreement on behalf of Tenant.
11.1.4.    Neither the execution and delivery of this Agreement, nor the taking
of any actions contemplated hereby, will conflict with or result in a breach of
any of the provisions of, or constitute a default, event of default or event
creating a right of acceleration, termination or cancellation of any obligation
under, any instrument, note, mortgage, contract, judgment, order, award, decree
or other agreement or restriction to which Tenant is a party or otherwise bound
11.2.    Representations and Warranties of Developer. In order to induce Tenant
to enter into this Agreement, Developer does hereby make the following
representations and warranties to Tenant:
11.2.1.    Developer is a duly organized and validly existing limited
partnership, and in good standing, under the laws of the Texas.
11.2.2.    The Agreement has been duly executed and delivered by Developer and
constitutes the legal, valid and binding obligation of Developer enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject to general
principles of equity.
11.2.3.    Developer has full power and authority to enter into this Agreement
and to carry out the transactions herein contemplated, and the undersigned
officer of Developer has all necessary authority to execute and deliver this
Agreement on behalf of Developer.
11.2.4.    Neither the execution and delivery of this Agreement, nor the taking
of any actions contemplated hereby, will conflict with or result in a breach of
any of the provisions of, or constitute a default, event of default or event
creating a right of acceleration, termination or cancellation of any obligation
under, any instrument, note, mortgage, contract, judgment, order, award, decree
or other agreement or restriction to which Developer is a party or otherwise
bound.
11.2.5.    To Developer’s Actual Knowledge, there are no claims, causes of
action or other litigation or any judicial, administrative or investigative
proceedings pending against Developer in respect of the ownership or operation
of the Property or any part thereof (including, without limitation, with
tenants, governmental authorities, utilities, contractors, adjoining land owners
and suppliers of goods or services), and to Developer’s Actual Knowledge, there
is no litigation or administrative proceeding pending or threatened against

37



--------------------------------------------------------------------------------




any other person that could materially and adversely affect the development and
use of the Property for the purpose intended by this Agreement.
11.2.6.    To Developer’s Actual Knowledge, (a) the Property is properly zoned
for the construction of the Project, (b) the construction and operation of the
Project thereon as presently planned and contemplated will not violate any
Applicable Legal Requirement, and (c) no right to construct or use the Project
or the Property is to any extent dependent upon or related to any real estate
other than the Property (other than easement estates that benefit the Property).
11.2.7.    Developer has received no written notice of violations of any
Applicable Legal Requirements against or affecting the Property, or with respect
to the operation thereof, which have not been previously complied with, nor to
Developer’s Actual Knowledge is there any fact or circumstance which, if known
to the appropriate authorities, would result in the issuance, of any such notice
of violation.
11.2.8.    To Developer’s Actual Knowledge, (a) no condemnation of any portion
of the Property, (b) no condemnation or relocation of any roadways abutting the
Property, and (c) no denial of access to the Property from any point of access
to the Property has commenced or is contemplated by any governmental authority.
As used in this Agreement, “Developer’s Actual Knowledge” shall mean the
current, actual knowledge of Chris Jackson, Bob Hagewood and Albert Jarrell,
without knowledge being imputed to such individual from any other Person;
provided, however, that Developer represents and warrants to Tenant that said
individuals are the individuals at a management or supervisory level within
Developer who would, in the ordinary course of their responsibilities as
employees or agents of Developer, receive notice from other agents or employees
of Developer or from other Persons of any of the matters described in the
representations and warranties in this Agreement. The named individuals are
acting for and on behalf of Developer and in a capacity as officers or
representatives of Developer and is in no manner expressly or implicitly making
any representations or warranties in an individual capacity. Tenant waives any
right to sue or seek any personal judgment or claim against any such individuals
in connection with the representations made in this Agreement.
12.
MISCELLANEOUS

12.1.    Notices. Except as otherwise expressly provided herein, any notice,
consent, demand, request, instruction, correspondence or other document required
or permitted to be given under this Agreement shall be in writing and delivered
(a) in person, (b) by a nationally recognized overnight courier service
requiring acknowledgment of receipt of delivery, or (c) by facsimile, or email,
to the parties’ addresses set forth below; provided, however, if the notice is
sent by facsimile or email the transmitting party must also send a duplicate
copy of the notice to the other party by one of the other methods permitted by
clause (a) or clause (b) above. Notice shall be deemed given, received and
effective on: (i) if given by personal delivery or courier service, the date of
actual receipt by the receiving party, or if delivery is refused on the date
delivery was first attempted; (ii) if given by email, the date on which the
email is transmitted if sent during the transmitter’s normal business hours, or
at the beginning of the next Business Day after transmission if sent at any time

38



--------------------------------------------------------------------------------




other than the transmitter’s normal business hours; and (iii) if given by
facsimile, the date on which the facsimile is transmitted if confirmed by
transmission report during the transmitter’s normal business hours, or at the
beginning of the next Business Day after transmission if confirmed at any time
other than the transmitter’s normal business hours; provided, however, if the
notice is sent by facsimile or email the transmitting party must also send a
duplicate copy of the notice to the other party by one of the other methods
permitted by clause (a) or clause (b) above. The provisions above governing the
date on which notice is deemed to be received and effective shall mean and refer
to the date on which a party, and not its counsel or other recipient, is deemed
to have received notice. Any party may change any address to which notice is to
be given to it by giving notice as provided above of such change of address. The
inability to deliver notice because of changed address of which no notice was
given shall be deemed to be receipt of the notice as of the date such attempt
was first made. The contrary notwithstanding, any notice given in a manner other
than provided in this Agreement, that is actually received, shall be effective
with respect to the recipient on receipt of the notice. Copies of all notices
shall be given in accordance with the above as follows:
If intended for Tenant, delivered or addressed to:
Farmer Bros. Co.
20333 S. Normandie Ave.
Torrance, CA 90502
Attention: Legal Department
Facsimile: [___________]
Email: tmattei@farmerbros.com
and with a copy to:

Munsch Hardt Kopf & Harr, P.C.
3800 Ross Tower
500 N. Akard St.
Dallas, Texas 75201
Attention: William T. Cavanaugh, Jr.
Facsimile: (214) 978-4371
Email: ccavanaugh@munsch.com
If intended for Developer, delivered or addressed to:

Stream Realty Partners-DFW, L.P.
2001 Ross Avenue, Suite 2800
Dallas, Texas 75201
Attention: Chris Jackson
Facsimile: (214) 267-0404
Email: cjackson@streamrealty.com


and with a copy to:

Vinson & Elkins L.L.P.

39



--------------------------------------------------------------------------------




2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Attention: Glenn Koury
Facsimile: (214) 999-7829
Email: gkoury@velaw.com
Either party hereto may change its address for notices hereunder by notice of
such change to the other party hereto in the manner hereinabove provided.
12.2.    No Partnership. Nothing in this Agreement contained shall constitute,
or be construed to constitute or create a partnership, joint venture, or lease
between the parties or to give either party any right to participate in any
manner in any other project in which the other party or any of its Affiliates
has an interest.
12.3.    Landlord as Third Party Beneficiary; No Other Third Party
Beneficiaries. Landlord is an express third party beneficiary of all provisions
of this Agreement that grant rights to Tenant or impose obligations upon
Developer for the benefit if Tenant. Except as provided in the immediately
preceding sentence, this Agreement is for the benefit of Tenant and Developer
and shall not create any third party beneficiary rights.
12.4.    Applicable Law; Jurisdiction; Waiver of Trial by Jury.
12.4.1.    Applicable Law; Jurisdiction. This Agreement and the rights of the
parties hereunder shall be governed by and interpreted in accordance with the
laws of the State of Texas, without regard to its conflict of law provisions.
Each party to this Agreement consents to the jurisdiction of any federal or
state court within the State of Texas having proper venue and also consents to
service of process by any means authorized by Texas or federal law.
12.4.2.    Waiver of Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (1) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH, OR (2) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL IN THE STATE OF TEXAS WITHOUT A
JURY.
12.5.    Further Instruments. Each party hereto shall execute and deliver all
such other documents and instruments and take such other action as the other
party may reasonably request

40



--------------------------------------------------------------------------------




and as may be necessary to make this Agreement fully and legally effective,
binding and enforceable as between the parties hereto and as against third
parties.
12.6.    Time. Time is of the essence of this Agreement. The time in which any
act under this Agreement is to be done shall be computed by excluding the first
day and including the last day. If the last day of any time period stated herein
shall fall on a Saturday, Sunday or legal holiday, then the duration of such
time period shall be extended so that it shall end on the next succeeding day
which is not a Saturday, Sunday or legal holiday. Unless preceded by the words
“business” or “Business” the word “day” shall mean a calendar day. The phrase
“Business Days” shall mean those days on which the state courts of Dallas
County, Texas are open for business.
12.7.    Attorneys’ Fees. In the event of any controversy, claim or dispute
between the parties affecting or relating to the purposes or subject matter of
this Agreement, the prevailing party shall be entitled to recover from the other
party all of its reasonable expenses, including reasonable attorneys’ and
accountants fees, including in any bankruptcy or appellate proceeding.
12.8.    Interpretation.
12.8.1.    The headings and captions herein are inserted for convenient
reference only, and the same shall not limit or construe the paragraphs or
sections to which they apply or otherwise affect the interpretation hereof.
12.8.2.    All personal pronouns used in this Agreement, whether used in the
masculine, feminine, or neuter gender, shall include all other genders, and the
singular shall include the plural, and vice versa.
12.8.3.    The terms “hereby,” “hereto,” “herein,” “hereunder,” and any similar
terms shall refer to this Agreement, and the term “hereafter” shall mean after,
and the term “heretofore” shall mean before, the Effective Date.
12.8.4.    The terms “include,” “including” and similar terms shall be construed
as if followed by phrase “without being limited to”.
12.8.5.    No term or provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party hereto by any governmental
authority by reason of such party having or being deemed to have structured,
dictated, or drafted such provision. This Agreement is the joint product of the
review and comment of both parties hereto. The parties agree that this Agreement
shall not be construed for or against either party hereto on the basis of
authorship thereof.
12.8.6.    Except as otherwise expressly provided herein, and any other
agreements or documents referenced herein, this Agreement contains the entire
agreement and understanding of the parties in respect to the subject matter
hereof, and the same may not be amended, modified, or discharged, nor may any of
its terms be waived, except by an instrument in writing signed by the parties to
be bound thereby. No failure by Developer or Tenant to insist upon strict
performance of any covenant, agreement, term, or condition

41



--------------------------------------------------------------------------------




of this Agreement, or to exercise any right or remedy consequent upon a breach
thereof shall constitute a waiver of any such breach or any subsequent breach of
such covenant, agreement, term, or condition of this Agreement, and no breach
thereof shall be waived, altered, or modified except by written instrument. No
waiver of any breach shall affect or alter this Agreement, but each and every
covenant, agreement, term, or condition of this Agreement shall continue in full
force and effect with respect to any other existing or subsequent breach
thereof.
12.8.7.    Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under Applicable Legal
Requirement, but if any provision of this Agreement shall be prohibited by or
unenforceable or invalid under any Applicable Legal Requirement, such provision
shall, as to such prohibition, unenforceability, or invalidity be severed and
ineffective to the extent thereof, without it invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability hereof.
12.9.    Assignment; Binding Effect. Developer hereby consents to the assignment
by Tenant of all its right, title and interest hereunder to Landlord if and to
the extent Landlord is entitled to such assignment pursuant to the terms of the
Lease, Landlord assumes all of Tenant’s duties and obligations under this
Agreement from and after the date of such assignment, and written notice of such
assignment and assumption is provided to Developer. Except as provided in the
immediately preceding sentence, neither Tenant nor Developer may assign or
otherwise transfer this Agreement or its rights or obligations hereunder without
the prior written consent of the other party hereto. This Agreement shall be
binding upon, and inure to the benefit of and be enforceable by, the parties
hereto and their respective permitted successors and assigns, with the same
effect as if mentioned in each instance where the party hereto is named or
referred to.
12.10.    Relationship Between Landlord and Tenant. Developer acknowledges that
the relationship between Landlord and Tenant is that of landlord and tenant
only, such that Landlord is not an agent of Tenant and Tenant is not an agent of
Landlord.
12.11.    Counterparts. This Agreement and any document or instrument executed
pursuant hereto may be executed in any number of counterparts (including by
facsimile or other electronic transmission), each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument. Signature pages may be detached from the counterparts and attached
to a single copy of this Agreement to physically form one document.
[The remainder of this page is intentionally left blank.]

42



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Tenant and Developer have executed this Agreement as of the
day and year first written above.
Developer:


STREAM REALTY PARTNERS-DFW, L.P.,
a Texas limited partnership


By:    Belland-McVean-Jackson Interests II, L.L.C.,
a Texas limited liability company,
its General Partner




By:    /s/Chris Jackson    
Name:    Chris Jackson         
Title:    Member        




Tenant:


FARMER BROS. CO.,
a Delaware corporation




By:    /s/ Barry Fischetto        
Name:    Barry Fischetto        
Title:    Senior Vice President        







43



--------------------------------------------------------------------------------




EXHIBIT A










--------------------------------------------------------------------------------




EXHIBIT B








--------------------------------------------------------------------------------






EXHIBIT C










--------------------------------------------------------------------------------




EXHIBIT D




